                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE


 MENACHEM LANDA, individually and on
 behalf of all others similarly situated,              No. _____________________

                       Plaintiff,                      CLASS ACTION COMPLAINT

 v.                                                    JURY TRIAL DEMANDED

 NISSAN NORTH AMERICA, INC. and
 NISSAN MOTOR COMPANY, LTD.,

                       Defendants.

       1.     Plaintiff Menachem Landa (“Plaintiff”) brings this action individually and on

behalf of all persons in the United States who purchased or leased any 2014-2020 Nissan Rogue

vehicle equipped with an Xtronic Continuously Variable Transmission1 (“Class Vehicles”)

designed, manufactured, marketed, distributed, sold, warranted, and/or serviced by Nissan North

America, Inc., and Nissan Motor Company, Ltd., (“Nissan” or “Defendants”). Plaintiff alleges as

follows:

                                      INTRODUCTION
       2.     This is a consumer class action concerning a failure to disclose material facts and a

safety concern to consumers.

       3.     Nissan marketed and sold the Class Vehicles without disclosing that the Class

Vehicles’ Xtronic Continuously Variable Transmission (“CVT”) was defective.

       4.     Specifically, Plaintiff is informed and believes, and based thereon alleges, that the

CVT contains one or more design and/or manufacturing defects. The CVT is defective in the

following ways (collectively, the “CVT Defect” or “Defect”): it causes sudden, unexpected

shaking and violent jerking (commonly referred to as “juddering” or shuddering”), stalling, or

lurching when drivers attempt to accelerate their vehicles; it causes the vehicle to lag or delay


       1
        On information and belief, the Class Vehicles are equipped with the Jatco CVT8
Transmission.


                                              Page 1
      Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 1 of 60 PageID #: 1
                                      CLASS ACTION COMPLAINT
when the driver tries to accelerate, causing an unsafe, unpredictable acceleration; it exhibits a hard

deceleration or “clunk” when drivers either slow down or accelerate at low speeds; it causes

complete transmission failure in the middle of roadways2 and it suffers catastrophic failure,

necessitating replacement.

         5.    Nissan sold the Class Vehicles with a 5-year, 60,000-mile powertrain warranty that

purports to cover the CVT. However, consumers have complained that their CVTs failed and

required replacement just outside the 60,000-mile warranty period. As Class members have

reported to the National Highway Traffic Safety Administration (“NHTSA”), Nissan’s authorized

dealerships are replacing transmissions both within, and just outside, the 60,000-mile warranty

period. See, e.g., ¶45(d) (three transmission failures, all requiring replacement, at approximately

45,000 miles); ¶45(g) (transmission failure requiring replacement at 67,000 miles); ¶45(h)

(transmission failure 69,000 miles); ¶45(j) (transmission failure requiring replacement at 69,450

miles); ¶47(d) (transmission failure 46,000 miles); ¶50(a) (transmission failure 25,000 miles);

¶50(b) (transmission failure slightly over 40,000); ¶55(a) (transmission failure requiring

replacement at 33,000 miles); ¶58(a) (transmission failure requiring replacement at 7,500 miles);

¶65 (transmission failure requiring replacement at 43,000 miles at a cost to the customer of $3440).

         6.    The CVT Defect is inherent in each Class Vehicle and was present at the time of

sale.

         7.    Plaintiff is informed and believes that since 2013, if not earlier, Nissan has been

aware that the CVT installed in the Class Vehicles would require frequent replacement, including

replacements just outside of warranty, that the replacement transmissions installed would be

equally defective as the originals, and that the CVT would cause the symptoms of the CVT Defect


         2
         See, e.g., ¶ 71(i), infra, where a class member complains to the National Highway
Traffic Safety Administration: “DRIVING ON THE HIGHWAY AT 65 MILES PER HOUR,
THE VEHICLE SUDDENLY LOST POWER. BY THE GRACE OF GOD, I WAS ABLE TO
MANEUVER OFF THE HIGHWAY WITHOUT BEING RUN OVER BY THE SEMI
TRUCKS TRAVELING THE HIGHWAY WITH ME. I HAD THE VEHICLE TOWED TO A
NISSAN DEALERSHIP WHERE I WAS TOLD THE TRANSMISSION WAS “DEFECTIVE”
AND WOULD NEED TO BE REPLACED.”


                                                 Page 2
        Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 2 of 60 PageID #: 2
                                        CLASS ACTION COMPLAINT
described above (juddering, lag when attempting to accelerate, hard deceleration, complete failure

and other symptoms), and that the Class Vehicles’ CVT would require frequent repair, yet Nissan

continued to install the defective CVT. Moreover, Nissan not only refused to disclose the problem

to consumers, but it also actively concealed, and continues to conceal, its knowledge concerning

the CVT Defect.

        8.      Nissan undertook affirmative measures to conceal CVT failures and other

malfunctions through, among other things, Technical Service Bulletins (“TSB”) issued to its

authorized repair facilities only.

        9.      Nissan had superior and/or exclusive knowledge of material facts regarding the

CVT Defect as a result of its pre-production testing, design failure mode analysis, customer

complaints made to NHTSA, and customer complaints made to dealers.

        10.     As a result of Nissan’s failure to disclose material facts regarding the CVT Defect

to its customers, the Class has incurred significant and unexpected repair costs. Nissan’s omission

at the time of purchase of the CVT’s marked tendency to fail just outside of warranty is material

because no reasonable consumer expects to spend thousands of dollars to repair or replace essential

transmission components in the early years of owning their vehicles.

        11.     The CVT Defect is also material to consumers because it presents an unreasonable

safety risk. Transmission malfunctions can impair any driver’s ability to control his or her vehicle

and greatly increase the risk of collision. For example, turning left across traffic in a vehicle with

delayed and unpredictable acceleration is plainly unsafe. In addition, these conditions can make it

difficult to safely change lanes, merge into traffic, turn, accelerate from stop light/sign, and

accelerate onto highways or freeways. See ¶ 43-65, infra.

        12.     Nissan’s failure to disclose the alleged defect has caused Plaintiff and putative class

members to lose use of their vehicles and/or incur costly repairs that have conferred an unjust

substantial benefit upon Nissan.

        13.     Had Nissan disclosed the CVT Defect to Plaintiff and Class Members, they would

not have purchased the Class Vehicles, would have paid less for them, or would have required


                                                 Page 3
      Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 3 of 60 PageID #: 3
                                        CLASS ACTION COMPLAINT
Nissan to replace or pay for the replacement of the defective CVT with a non-defective version

before their warranty periods expired.

                                           THE PARTIES
Plaintiff Menachem Landa

       14.        Plaintiff Menachem Landa is a citizen of New York, residing in Brooklyn, New

York. Mr. Landa purchased his certified pre-owned 2016 Nissan Rogue from Nissan City of Port

Chester in Port Chester, New York, on or around October 31, 2019.

       15.        Prior to purchasing his vehicle, Mr. Landa visited and reviewed Nissan websites,

including the Nissan City of Port Chester website, and read information about the Rogue touting

the vehicle’s attributes and benefits. Mr. Landa also test drove the vehicle with a Nissan sales

representative in the vehicle. The Nissan sales representative touted the vehicle’s attributes and

benefits, including the smooth ride of the vehicle, which was a material factor in Mr. Landa’s

purchasing decision. He also reviewed the window sticker on the vehicle. He reviewed materials

that discussed the vehicle’s warranty program and discussed the warranty with a Nissan sales

representative.

       16.        Shortly after he purchased his vehicle, Mr. Landa observed performance problems

with his transmission. Specifically, his vehicle felt sluggish when accelerating, such as when

merging onto a highway, with the engine revving with high RPMs. He also experienced his vehicle

being slow to respond, sluggish, and jerky when driving on inclines, such as on mountain

highways. In addition, when attempting to slow the vehicle by pressing the brake pedal, Mr. Landa

would have to bear down unusually hard on the pedal and would experience hard jerking.

Accordingly, on or around July 22, 2020, with approximately 49,973 miles on his vehicle, Mr.

Landa returned to Nissan City of Port Chester to complain about the performance of his vehicle’s

transmission. A Nissan technician rode with him in the vehicle, specifically driving up a hill, and

the Nissan technician acknowledged the vehicle’s sluggishness and delayed responsiveness.

According to Mr. Landa’s service record, the technician also noticed “slight vibration[, and]



                                                 Page 4
     Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 4 of 60 PageID #: 4
                                         CLASS ACTION COMPLAINT
performed [a] system diagnostic” but found “no codes stored or active.” The technician

“performed [a] TCM update,” failed to diagnose the defect in the transmission, and did not make

any repairs.

         17.   Despite the TCM update, Mr. Landa continues to experience the symptoms of his

vehicle’s defect, including sluggishness and delayed acceleration particularly when driving uphill

or merging onto the highway, delayed responsiveness, jerking, and other issues.

         18.   On December 8, 2020, Mr. Landa, through his counsel, wrote to Nissan North

America, Inc. to inform the company that he was experiencing the CVT Defect and to request

appropriate relief, including repair of his Class Vehicle. To date, Nissan has not repaired Mr.

Landa’s vehicle, nor has it provided him any other relief.

         19.   On February 3, 2021, Mr. Landa returned to Nissan City of Port Chester and

requested repair of the CVT Defect. The technician failed to diagnose the defect in the transmission

and did not make any repairs.

         20.   At all times, Mr. Landa, like all Class Members, has attempted to drive his vehicle

in a foreseeable manner in the sense that Mr. Landa has not abused his vehicle or used it for

purposes unintended by Nissan. However, despite this normal and foreseeable driving, the Defect

has rendered his vehicle unsafe and unfit to be used as intended.

Nissan

         21.   Nissan North America, Inc. (“NNA”) is a corporation with its headquarters in

Franklin, Tennessee. It is organized and in existence under the laws of the State of California and

registered to do business in the State of Tennessee. On information and belief, at all relevant times

herein, Nissan North America, Inc. was engaged in the business of designing, manufacturing,

marketing, distributing, and/or selling automobiles and other motor vehicles and motor vehicle

components in New York and throughout the United States of America.

         22.   Founded in 1933 and headquartered in Yokohama, Japan, Defendant Nissan Motor

Co., Ltd. (“NML”) is a corporation organized under the laws of Japan. NML manufactures and

distributes automobiles and related parts. It also provides financing services. NML delivers a


                                                Page 5
     Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 5 of 60 PageID #: 5
                                       CLASS ACTION COMPLAINT
comprehensive range of products under various brands that are manufactured in Japan, the United

States, Mexico, the United Kingdom and many other countries. NML is the parent and owns 100%

of NNA.

        23.      At all relevant times, Nissan was engaged in the business of designing,

manufacturing, constructing, assembling, marketing, distributing, and/or selling automobiles and

motor vehicle components in New York and throughout the United States of America.

                                   JURISDICTION AND VENUE
        24.      This is a class action.

        25.      Members of the proposed Class are citizens of states different from the home state

of Defendants.

        26.      On information and belief, aggregate claims of individual Class Members exceed

$5,000,000.00 in value, exclusive of interest and costs.

        27.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d).

        28.      Nissan North America, Inc. (and NML, which is the parent corporation and owns

100% of NNA), through its business of distributing, selling, and leasing the Class Vehicles, and

maintaining its national headquarters in the district, has established sufficient contacts in this

district such that personal jurisdiction is appropriate. Defendants are deemed to reside in this

district pursuant to 28 U.S.C. § 1391(a).

        29.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Nissan North

America, Inc.’s principal place of business is in this judicial district, and because a substantial part

of the events or omissions giving rise to the claims alleged herein occurred in this judicial district.

                                     FACTUAL ALLEGATIONS
        30.      Nissan is known throughout the United States as a major manufacturer of

automobiles and related products, which are sold under the Nissan brand.

        31.      Nissan designed, manufactured, imported, distributed, and/or marketed the Class

Vehicles in the United States, including in New York. Nissan also provides sales, repair and



                                                   Page 6
      Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 6 of 60 PageID #: 6
                                           CLASS ACTION COMPLAINT
maintenance services for the Class Vehicles through its nationwide network of authorized dealers

and service providers.

       32.     On information and belief, the only method Nissan makes available for the purchase

of Class Vehicles is through its nationwide network of authorized dealers.

       33.     The CVT is an automatic transmission that uses two variable-diameter pulleys with

a steel belt running between them to change speed, instead of a gearbox and clutch system. Rather

than relying on the fixed gear ratios of the traditional automatic transmission, the pulleys can adjust

their width to make the belt turn faster or slower, depending on the speed of the vehicle and the

torque needed. The CVT thus “simultaneously adjusts the diameter of the ‘drive pulley’ that

transmits torque from the engine and the ‘driven pulley’ that transfers torque to the wheels” to

allow for an infinite number of gear ratios.3 In theory, the CVT chooses the gear ratio optimum

for driving conditions.

       34.     The CVT, allegedly offering more efficient power delivery and better fuel economy,

is standard in the Class Vehicles.

       35.     The illustration in figure one, below, depicts the way the CVT’s belt and pulley

system adjusts the gear ratio to change speed:




Figure one – Xtronic CVT belt and pulley system

       36.     Consumers complain that their vehicles take an inordinately long time to accelerate

       3
         Nissan Motor Corporation, XTRONIC CVT, http://www.nissan-
global.com/EN/TECHNOLOGY/OVERVIEW/cvt.html.


                                                 Page 7
      Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 7 of 60 PageID #: 7
                                        CLASS ACTION COMPLAINT
from a stop or low speed, exhibit a hard deceleration or “clunk” when drivers either slow down or

accelerate at low speeds, shudder and shake or make a loud clunking or knocking sound when the

CVT finally selects the appropriate gear ratio, and completely fail to accelerate. Consumers also

frequently complain of unusually high RPMs or a loud whining once they achieve speed and which

exceeds their reasonable expectations for noise from the CVT. Finally, in addition to hesitations,

slow response, and loud noises, the lifespan of the CVT in the Class Vehicles is unreasonably short.

       37.     The CVT Defect alleged is inherent in and the same for all Class Vehicles.

       38.     On information and belief, dating back to at least 2013, Nissan was aware of

material facts regarding the CVT Defect, but failed to disclose them to consumers. As a result of

this failure, Plaintiff and Class Members have been damaged.

                    The CVT Defect Poses an Unreasonable Safety Hazard
       39.     The CVT Defect poses an unreasonable safety hazard. Hesitations, slow/no

responses, hard braking or catastrophic transmission failure impair drivers’ control over their

vehicles, which significantly increases the risk of accidents. For example, turning across traffic

in a vehicle with delayed and unpredictable acceleration is unsafe. In addition, these conditions

can make it difficult to safely change lanes, merge into traffic, turn, brake slowly or accelerate

from stop light/sign, and accelerate onto highways or freeways. See ¶ 43-65, infra.

       A.      Complaints Lodged with NHTSA

       40.     Federal law requires automakers like Nissan to be in close contact with NHTSA

regarding potential auto defects, including imposing a legal requirement (backed by criminal

penalties) compelling the confidential disclosure of defects and related data by automakers to

NHTSA, including field reports, customer complaints, and warranty data. See TREAD Act, Pub.

L. No. 106-414, 114 Stat. 1800 (2000).

       41.     Automakers have a legal obligation to identify and report emerging safety-related

defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers

monitor NHTSA databases for consumer complaints regarding their automobiles as part of their




                                                Page 8
     Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 8 of 60 PageID #: 8
                                       CLASS ACTION COMPLAINT
ongoing obligation to identify potential defects in their vehicles, including safety-related defects.

Id. Thus, Nissan knew or should have known of the many complaints about the CVT Defect

logged by NHTSA’s Office of Defects Investigation (“ODI”), and the content, consistency, and

large number of those complaints alerted, or should have alerted, Nissan to the CVT Defect.

       42.     For years, owners of Nissan Rogue models have publicly complained to the United

States government about the CVT Defect in Class Vehicles. The ODI is an office within NHTSA.

ODI conducts defect investigations and administers safety recalls to support the NHTSA’s mission

to improve safety on the Nation’s highways. All automobile manufacturers routinely monitor and

analyze NHTSA complaints because this information is used in determining if a recall should be

issued. See https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited March 10, 2021).

Indeed, automobile manufacturers are required by law to report any potential safety defects to the

United States government.

       43.     The following complaints made to NHTSA and elsewhere online demonstrate that

the defect is widespread and dangerous and that it manifests without warning. The complaints also

indicate Nissan’s awareness of the problems with the CVT and Defect, including how dangerous

they are for drivers. These safety complaints relate to the CVT Defect (spelling and grammar

mistakes remain as found in the original) (Safercar.gov, Search for Safety Issues (November 2017).

2014 Nissan Rogue

       44.     Below is a sample of complaints, posted on NHTSA’s website, describing

customers’ experiences with the Defect in 2014 Rogue vehicles4:

               (a)     Reported on June 24, 2014:

               NHTSA ID Number: 10605731
               I DROVE 10 MILES AND SHUT THE CAR OFF FOR AN HOUR
               THEN GOT BACK IN AND ENTERED THE FREEWAY TO GO
               HOME. I DROVE A COUPLE MILES AND LOST
               ACCELERATION. AT 70 MILES AN HOUR ON THE
               FREEWAY MY CAR WAS ACTIVELY DECELERATING
               WHILE I WAS PUSHING THE GAS PEDAL. I LET OFF NOT
       4
           https://www.nhtsa.gov/vehicle/2014/NISSAN/ROGUE/SUV/AWD


                                                Page 9
     Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 9 of 60 PageID #: 9
                                       CLASS ACTION COMPLAINT
        KNOWING WHAT WAS HAPPENING AND THE CAR
        SEEMED TO ACCELERATE SOME OR COASTED MORE
        FREELY. I STEPPED ON THE GAS AND THE CAR SLOWED
        DOWN AGAIN. I REPEATED THIS A COUPLE TIMES
        BEFORE DECIDING I HAD TO PUT HAZARDS ON AND
        PULL OVER. I AM SO GRATEFUL I DIDN'T GET REAR
        ENDED AS I HAD SLOWED DOWN RAPIDLY WITH OUT
        ANY BREAK LIGHTS TO WARN OTHERS. WHEN I PULLED
        OVER AND PUT IT IN PARK THE CHECK ENGINE LIGHT
        (MALFUNCTION LIGHT) AND ALSO THE POWER
        STEERING LIGHT CAME ON. IT WAS TOWED AND HELD
        OVERNIGHT UNTIL IT COULD BE TOWED TO THE
        DEALERSHIP (APPARENTLY NOTHING CAN BE DROPPED
        OFF WHEN THEY ARE CLOSED). *TR

        (b)   Reported on September 29, 2015:

        NHTSA ID Number: 10778560
        Incident Date September 2, 2015
        THE ISSUE PRESENTS ITSELF WHEN THE TEMPERATURE
        IS ABOVE 90 DEGREES AND I HAVE BEEN DRIVING THE
        CAR FOR AT LEAST 20-30 MINUTES. WHEN THE CAR IS AT
        A COMPLETE STOP AND YOU TRANSITION FROM THE
        BRAKE TO THE GAS, THE CAR DOES NOT IMMEDIATELY
        RESPOND. IT IS AS IF YOU ARE NOT PRESSING THE GAS
        PEDAL AT ALL. YOU CAN PRESS IT ALMOST ALL THE WAY
        TO THE FLOOR BEFORE THE CAR WILL RESPOND. WHEN
        IT STARTS TO OCCUR, IT IS CONSISTENT WITH
        OCCURRING EVERY TIME THE CAR COMES TO A STOP.
        THERE DOES NOT APPEAR TO BE ANY OTHER ISSUES
        WHILE THE CAR IS IN MOTION. THIS IS EXTREMELY
        DANGEROUS WHEN YOU ARE MAKING A LEFT OR RIGHT
        TURN OR ACCELERATING FROM A STOP LIGHT. I HAVE
        ALMOST BEEN REAR ENDED SEVERAL TIMES BECAUSE
        THE LIGHT HAS TURNED GREEN AND MY CAR WILL NOT
        IMMEDIATELY ACCELERATE. I TOOK THE CAR TO THE
        DEALER ON 9/15, ABOUT 2 WEEKS AFTER THIS STARTED.
        I WAS INFORMED THAT THIS MIGHT BE DUE TO THE FUEL
        PUMP RECALL. THEY REPLACED THE FUEL PUMP AND
        DROVE THE CAR WITHOUT EXPERIENCING ANY ISSUES.
        AS I WAS DRIVING HOME FROM THE DEALER THAT
        AFTERNOON, THE ISSUE PRESENTED ITSELF AGAIN. I
        CALLED THE DEALER AND WAS TOLD TO BRING THE
        CAR BACK THE FOLLOWING MORNING. THEY KEPT MY


                                    Page 10
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 10 of 60 PageID #: 10
                            CLASS ACTION COMPLAINT
        CAR FOR 3 DAYS. THEY WERE ABLE TO REPLICATE THE
        ISSUE AT THE DEALER WHILE CONNECTED TO A
        COMPUTER. THEY SPOKE TO NISSAN ENGINEERING AND
        SENT THEM THE FILES. NISSAN ENGINEERING DIDN'T
        KNOW THE CAUSE AND SAID TO "DRIVE IT UNTIL IT
        GETS WORSE". MY CAR WAS ALMOST AT THE END OF
        THE 36,000 MILE WARRANTY. THEY REPLACED A BRAKE
        SENSOR TO SEE IF THAT WORKED. I PICKED UP THE CAR
        AND BROUGHT IT BACK TO THE DEALER THE
        FOLLOWING WEEK WHEN THE ISSUE PRESENTED ITSELF
        AGAIN. THEY RECORDED MORE DATA TO SEND TO
        NISSAN. AGAIN, THEY REQUESTED MORE DATA FROM
        ME YESTERDAY. WHILE IN THE CAR WITH THE
        TECHNICIAN RECORDING THE ISSUE, MY CAR WOULD
        NO LONGER ACCELERATE OVER 20 MPH WHILE
        REVVING THE ENGINE. THIS CAR IS UNSAFE TO DRIVE.

        (c)   Reported on June 2, 2016:

        NHTSA ID Number: 10872189
        Incident Date May 28, 2016
        FOR THE THIRD TIME MY NISSAN ROGUE 2014 FAILED TO
        ACCELERATE AS THE CVT TRANSMISSION SLIPPED AND
        WOULD NOT RE ENGAGE. TO MAKE MATTERS WORSE I
        WAS STUCK ON A MOUNTAIN ON A 95 DEGREE DAY WITH
        NO CELL PHONE SERVICE. THE VEHICLE HAS 28,000
        MILES CURRENTLY. THIS FIRST TIME IS HAPPENED IT
        HAD 9,000 MILES. THERE IS A LAWSUIT FOR 2013-14
        PATHFINDERS BUT THE ROGUES SHOULD BE INCLUDED
        IN A RECALL FOR VEHICLES UNFIT FOR OPERATION. IT
        IS A SAFETY HAZARD TO HAVE A VEHICLE TRAVELING
        AT 70MPH LOSE ACCELERATION CAPABILITIES AND
        STOP MOVING FORWARD. I WAS ALMOST REAR ENDED
        AND DROVE OFF OF THE ROAD. I'VE FILED A COMPLAINT
        WITH THE BBB AS WELL AS THE CORPORATION AND
        REQUESTED TO BE ABLE TO RETURN THE VEHICLE WITH
        NO FURTHER COSTS. THIS REQUEST WAS DENIED SO I
        AM FORCED TO OWN A VEHICLE THAT IS UNSAFE AND
        THE COMPANY REFUSES TO TAKE RESPONSIBILITY FOR.
        THERE WERE NO FATALITIES THIS TIME BUT I CAN'T SAY
        THE SAME FOR MY NEXT DRIVE TO THE STORE. MANY
        PEOPLE HAVE FILED COMPLAINTS ON THESE MODELS
        AND NOTHING IS BEING DONE TO ENSURE SAFETY.




                                     Page 11
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 11 of 60 PageID #: 11
                            CLASS ACTION COMPLAINT
        (d)   Reported on July 4, 2016:

        NHTSA ID Number: 10882418
        Incident Date July 3, 2016
        I HAVE ONLY HAD THE ROUGE SELECT FOR BARELY TWO
        YEARS. FOUR TIMES I HAVE HAD A POWER LOSS AS I AM
        DRIVING UP CANYONS AND ANY STEEP TERRAIN. IF FOR
        ANY REASON YOU SLOW DOWN AND RE-ACCELERATE
        THE CAR DOES NOT PICK UP SPEED. THERE ARE TIMES
        WHEN WE ARE JUST ACCELERATING AND LOOSE
        POWER. THE VEHICLE HAS HAD A LOSS OF POWER
        BETWEEN 55 AND 70 MILES AN HOUR, HIGHWAY SPEEDS
        ARE 50-70+. THIS HAS HAPPENED TO US A FEW TIMES
        PUTTING MY FAMILY AND I, IN DANGER OF BEING REAR
        ENDED AT HIGHWAY SPEEDS. THE LOSS OF POWER
        HAPPENING IN THE VEHICLE, FOUR TIMES IN THE LAST
        WEEK AS WE TRAVELED FROM UTAH UP PARLEYS
        CANYON, WE HAD A LOSS OF SPEED TWICE IN THIS
        CANYON. ONCE AT HALF-WAY IN HEAVY TRAFFIC AND
        AGAIN NEAR THE CREST OF THE MOUNTAIN IN VERY
        HEAVY TRAFFIC ALMOST BEING REAR-ENDED BY A
        SEMI. AGAIN THE VERY SAME DAY TWO MORE TIMES AS
        WE PASSED THROUGH HEAVY TRAFFIC IN WYOMING
        AND AGAIN AS WE PASSED BACK THROUGH UTAH IN
        THE FLAMING GORGE AREA. ALL AREAS WITH STEEP
        TERRAIN. THIS IS EXTREMELY UNSAFE AND AS I READ
        ALL THESE COMPLAINTS THIS IS A SERIOUS MATTER.
        FOR A NEW VEHICLE WITH BARELY 30,000 MILES ON IT,
        THIS SHOULD NOT BE HAPPENING AND IS A SERIOUS
        DEFECT. THIS IS RIDICULOUS FOR A BRAND NEW
        VEHICLE TO HAVE THIS HAPPENING. I JUST HOPE IT
        DOESN'T TAKE A LOSS OF LIFE BEFORE THIS IS
        RECALLED AND FIXED FOR GOOD.

        (e)   Reported on October 24, 2016:


        NHTSA ID Number: 10918583
        Incident Date October 22, 2016
        CAR INCREASES IN RPM BUT DOES NOT ACCELERATE.
        ITS AS IF IT IS STUCK IN CRUISE CONTROL AT 20 MPH BUT
        YOU ARE ON THE HIGHWAY TRYING TO DO 55. HAS
        HAPPENED A FEW TIMES. VERY SCARY AND
        DANGEROUS


                                     Page 12
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 12 of 60 PageID #: 12
                             CLASS ACTION COMPLAINT
        (f)   Reported on March 6, 2017:

        NHTSA ID Number: 10958972
        Incident Date March 5, 2017

        ….I WAS MAKING A LEFT HAND TURN, WHEN
        ACCELERATING MY VEHICLE SEEMED HESITANT AND
        MOMENTARILY STALLED WITHING MY TURN. THIS HAS
        HAPPENED NUMEROUS TIMES, WHILE TRYING TO
        ACCELERATE. MY CAR HAD BEEN WARM DURING EACH
        TIME.

        MY TRANSMISSION HAS ALREADY STARTED SLIPPING, I
        WAS NOTIFIED THERE WAS A RECALL ON MY VEHICLE
        FOR THE TRANSMISSION.

        MY BACK SEATS SEEM TO VIBRATE. THEY VIBRATE SO
        MUCH, THEY MOVE SIDE TO SIDE AT HIGH SPEEDS ON
        THE HIGHWAY. (70 MPH) THIS IS THE LEGAL SPEED IN MY
        AREA.

        I FEEL MY VEHICLE IS A LEMON WITH ALL THE RECALLS
        THAT HAVE BEEN FIXED ION IT ALREADY AND IS NOT
        SAFE. MY TOTAL MILLAGE IS ABOUT 63000.

        (g)   Reported on April 7, 2017:

        NHTSA ID Number: 10971058
        Incident Date March 31, 2017
        WIFE COMING HOME AFTER DROPPING DAUGHTER OFF
        FROM SCHOOL, CAR FELT JERKY AND UNSTABLE,
        PULLED INTO THE DRIVEWAY AND ENGINE DIED. I THEN
        STARTED VEHICLE, SHIFTED INTO REVERSE, VEHICLE
        DIED. TRIED AGAIN AND IT STARTED, BUT HAD LOTS OF
        HESITATION, TOOK TO DEALERSHIP, THEY HAD IT FOR 3
        WORKING DAYS AND COULD NOT DUPLICATE THE
        ERROR AND NO ERROR CODE, SO THEY SENT THE
        VEHICLE BACK TO US. NEXT DAY WIFE WENT TO PICK
        UP DAUGHTER FROM SCHOOL AND WHILE PULLING OUT
        OF THE SCHOOL PARKING LOT, CAR DIED AND THEY
        WERE ALMOST STRUCK BY ANOTHER VEHICLE WHO
        WAS TRAVELING AT HIGHER SPEED. COULD START THE
        CAR, BUT COULD NOT SHIFT INTO ANY GEAR WITHOUT
        CAR DYING. ONCE AGAIN, NO TROUBLE/ERROR CODES


                                     Page 13
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 13 of 60 PageID #: 13
                             CLASS ACTION COMPLAINT
        WERE BEING FIRED OFF. TOOK CAR TO DEALERSHIP
        WHERE AGAIN THEY TRIED FOR 2 DAYS TO GET THE CAR
        TO ACT UP, UNTIL FINALLY IT ACTED UP ON THE
        FREEWAY WHERE IT ALMOST DIED THERE. THEY
        DIAGNOSED THE ISSUE AS A FAULTY TORQUE
        CONVERTER, WHICH REQUIRES A FULL TRANSMISSION
        REPLACEMENT. THE VEHICLE ONLY IS 3 YEARS OLD,
        WITH ONLY 75,000 MILES ON IT. THIS IS A SAFETY ISSUE,
        THE CAR CUTS OUT WITH LITTLE WARNING AT LOW
        SPEEDS, MEANING ESPECIALLY DANGEROUS WHEN
        TRYING TO MAKE TURNS AND ACCELERATE INTO
        TRAFFIC. ADDITIONALLY, NO ERROR CODES WERE
        THROWN AT ALL, AND TOOK 6 WORKING DAYS AT A
        DEALERSHIP      TO    DETERMINE         THE    ISSUE.
        FURTHERMORE, IT IS SPORADIC AND CANNOT BE
        DIAGNOSED EASILY OR QUICKLY, SUGGESTING THAT
        THERE IS A HIGH POTENTIAL FOR THIS ISSUE TO OCCUR
        WITH OTHER VEHICLES AND THEY WILL BE SENT BACK
        OUT ON THE ROAD WITHOUT HAVING THE ISSUE FIX,
        PLACING PEOPLE IN SIGNIFICANT DANGER. THIS IS THE
        FIRST YEAR OF THE REDESIGN OF THE ROGUE AND ONE
        OF THE FIRST SOLD IN TEXAS, BUT THIS IS
        UNACCEPTABLE AND EXTREMELY DANGEROUS AS
        THERE IS NO WAY TO EASILY DIAGNOSE THE ISSUE AND
        HOW THE FAILURE OCCURS. ALL RECOMMENDED
        SERVICES WERE PERFORMED AT NISSAN DEALERSHIPS
        FOR THE TRANSMISSION AS WELL AT 30K AND 60K.

        (h)   Reported on May 16, 2017:

        NHTSA ID Number: 10986041
        Incident Date May 16, 2017
        WHILE UP AND DOWN HILLS, THERE IS A PROBLEM WITH
        ACCELERATION. MY RPM'S WILL SHOOT UP VERY HIGH,
        BUT CAN NOT ACCELERATE. THIS HAS HAPPENED TO ME
        3 TIMES NOW, AND ONE TIME WAS VERY DANGEROUS. I
        WAS COMING OFF THE INTERSTATE (DOWNHILL) AND
        WENT TO CROSS ONTO THE HIGHWAY, I WAS THEN
        ALMOST HIT (WITH MY 2 YEAR OLD IN THE CAR)
        BECAUSE MY CAR WOULD NOT ACCELERATE. I MADE IT
        ACROSS, TURNED MY CAR OFF THEN ON AND IT SEEMED
        FINE AFTER THAT. IN A SITUATION WHERE THERE
        WOULD HAVE BEEN PLENTY OF TIME TO CROSS, I WAS
        ALMOST HIT. THAT WAS ABOUT 2 MONTHS AGO, BUT


                                    Page 14
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 14 of 60 PageID #: 14
                            CLASS ACTION COMPLAINT
        JUST THIS MORNING I WAS GOING UP A VERY SMALL
        HILL (INTERSTATE RAMPS ARE STEEPER THAN THE ONE
        THIS HAPPENED ON), MY SUV JUST WOULDN'T
        ACCELERATE. AGAIN, I HAD TO PULL OVER AND TURN
        MY SUV OFF AND THEN BACK ON FOR IT TO WORK
        AGAIN.

        (i)   Reported on July 10, 2017:

        NHTSA ID Number: 11004007
        Incident Date August 29, 2015
        WHEN DRIVING MY ROGUE FOR ANY PERIOD OF TIME
        OVER 40 MINUTES ON THE EXPRESSWAY THE VEHICLES
        STARTS TO DECELERATE EVEN WHEN THE GAS PEDAL
        TO PUSHED ALL THE WAY DOWN TO THE FLOOR. THIS
        SEEMS TO BE WORSE IN THE SUMMER MONTHS WHEN IT
        IS WARMER OUTSIDE. THE CAR NEEDS TO BE SHUT OFF
        FOR A PERIOD OF TIME BEFORE IT WILL BEGIN TO
        ACCELERATE AND MAINTAIN THE SPEED ON THE
        EXPRESSWAY. I HAVE EVEN TURNED ON THE CRUISE
        CONTROL AND THE VEHICLE WILL EVEN DECELERATE
        WHEN THE SPEED IS SET ON CRUISE CONTROL. THIS IS
        VERY FRUSTRATING ESPECIALLY SINCE I LIVE IN FL AND
        TO HAVE TO PULL OVER EVERY 40 MINUTES WHEN
        DRIVING LONGER DISTANCES AND SIT IN YOUR HOT
        CAR ON THE SIDE OF THE ROAD. THIS STARTED BACK IN
        2015 AND HAPPENS ALMOST EVERY TIME I HAVE TO
        DRIVE OVER 40 MINUTES ON THE EXPRESSWAY.

        (j)   Reported on July 11, 2017:

        NHTSA ID Number: 11004649
        Incident Date July 11, 2017
        AS SEVERAL HAVE STATED, 50-70 MPH, THE ENGINE
        WILL REV, BUT THEN DECELERATE WITH THE PEDAL
        ALL THE WAY TO THE FLOOR. THE VEHICLE WILL NOT
        ACCELERATE. NOT AT ALL. NEXT THING YOU KNOW,
        YOU ARE DOING 25 MPH. VERY DANGEROUS AND
        WORRISOME. LET'S HOPE NOTHING EVER HAPPENS TO
        ANY MEMBERS OF MY FAMILY WHILE THIS CONDITION
        PRESENTS ITSELF. NISSAN NEEDS TO STEP UP AND BE
        ACCOUNTABLE. IT HAPPENED AGAIN TODAY WHILE
        DRIVING ON THE INTERSTATE. THE TERRAIN WAS A
        GRADE GOING UPHILL, TEMPERATURE AROUND 92 IN


                                     Page 15
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 15 of 60 PageID #: 15
                             CLASS ACTION COMPLAINT
               TEXAS.

2015 Nissan Rogue
       45.     Below is a sample of complaints, posted on NHTSA’s website, describing

customers’ experiences with the Defect in 2015 Rogue vehicles:5

               (a)   Reported on December 24, 2014:

               NHTSA ID Number: 10668154
               Incident Date December 6, 2014
               TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. THE
               CONTACT STATED THAT WHILE DRIVING AT
               APPROXIMATELY 10 MPH FROM A STOP SIGN, THE
               ENGINE BEGAN TO REV AND THE VEHICLE FAILED TO
               ACCELERATE OVER 10 MPH. IN ADDITION, THE VEHICLE
               STALLED. THE VEHICLE WAS RESTARTED BUT FAILED
               TO DRIVE OR REVERSE. THE VEHICLE WAS TOWED TO
               THE      DEALER,    WHO        DIAGNOSED THAT THE
               TRANSMISSION NEEDED TO BE REPLACED. THE
               VEHICLE WAS REPAIRED. THE MANUFACTURER WAS
               MADE AWARE OF THE FAILURE. THE VIN WAS
               UNAVAILABLE. THE APPROXIMATE FAILURE MILEAGE
               WAS 500.

               (b)   Reported on January 13, 2015:

               NHTSA ID Number: 10672112
               Incident Date January 7, 2015
               MY CAR STARTED TO REV TO OVER 4000 RPMS AT 30 MPH
               IT WAS LIKE IT WAS STOCK IN LOW FOR OVER 3 MILES I
               HAD TO PULL OVER STOP THE CAR AND TRY IT AGAIN I
               WAS UNABLE TO GET IT TO RUN NORMAL I TOOK IT
               RIGHT TO NISSAN SERVICE THEY CHECKED THE CAR
               OUT TOLD ME NOTHING WAS WRONG WITH IT. THEY
               ASKED ME IF I HAD IT IN LOW I TOLD HIM THAT A BIG D
               WAS SHOWING SO IT WAS IN DRIVE AND I WAS TOLD
               THEY SEE THAT AT ABOUT 40,000 MILES THEY WOULD
               NOT GIVE AND PAPER WORK FOR THE SERVICE THAT
               WAS DONE IF ANY. THERE IS PROBLEM WITH THE
               TRANSMISSION THIS IS THE 2ND TIME IT HAPPENED TO


       5
           https://www.nhtsa.gov/vehicle/2015/NISSAN/ROGUE/SUV/AWD


                                             Page 16
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 16 of 60 PageID #: 16
                                     CLASS ACTION COMPLAINT
        ME BUT IT CLEARED UP AFTER A LITTLE.

        (c)   Reported on October 31, 2016:

        NHTSA ID Number: 10920174
        Incident Date August 15, 2016
        TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. AFTER
        APPLYING THE BRAKES ABRUPTLY TO AVOID A
        COLLISION AND ATTEMPTING TO ACCELERATE, THE
        VEHICLE       LOST      POWER. IN ADDITION, THE
        ACCELERATOR PEDAL WAS DEPRESSED, BUT THE
        VEHICLE FAILED TO ACCELERATE AND INCREASED IN
        RPMS. THE FAILURE RECURRED ON NUMEROUS
        OCCASIONS. THE VEHICLE WAS TAKEN TO A DEALER
        WHO WAS UNABLE TO DIAGNOSE OR REPAIR THE
        VEHICLE. THE MANUFACTURER WAS NOTIFIED OF THE
        FAILURE. THE FAILURE MILEAGE WAS 7,000. UPDATED
        01/11/2017*CT

        (d)   Reported on March 13, 2017:


        NHTSA ID Number: 10960317
        Incident Date March 10, 2017
        WHEN DRIVING THE VEHICLE ON SNOW COVERED
        ROADS, IT WILL FIRST SHAKE AND SHUDDER THEN IT
        WILL EVENTUALLY STALL. NO WARNING LIGHTS OR
        CHECK ENGINE LIGHTS COME ON, ONCE VEHICLE SITS
        FOR 10-15 MINUTES WITH THE ENGINE OFF THE VEHICLE
        WILL START BUT AFTER A SHORT DISTANCE IF THE ROAD
        CONDITIONS REMAIN THE SAME- SNOW COVERED IT
        CONTINUES TO STALL.

        (e)   Reported on June 20, 2017:

        NHTSA ID Number: 11000299
        Incident Date June 15, 2017
        WHEN THE TEMPERATURE IS OVER 90 DEGREES AND
        THE CAR HAS BEEN RUNNING FOR AT LEAST 10 MINUTES
        THE CAR HAS ACCELERATION ISSUES. WHEN AT A FULL
        STANDSTILL SUCH AS AT A STOPLIGHT THE CAR WILL
        NOT ACCELERATE QUICKLY AND RESPOND TO PEDAL
        PRESSURE. WHEN THE PEDAL IS FLOORED AND TRYING
        TO START AGAIN IT HAS A LONG DELAY LIKE THE


                                     Page 17
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 17 of 60 PageID #: 17
                            CLASS ACTION COMPLAINT
        TRANSMISSION IS IN A HIGH GEAR OR IS OVERHEATED.
        I KNOW THERE HAVE BEEN MANY ISSUES ONLINE
        ABOUT THE CVT OF THE ROGUE. THIS ONLY SEEMS TO
        HAPPEN WHEN IT IS HOT OUT. THERE ARE ALSO ISSUES
        WHEN GOING UP AN INCLINE IN HOT TEMPERATURE THE
        CAR DOES NOT RESPOND TO PEDAL PRESSURE AND
        ACCELERATION. THIS IS A SAFETY ISSUE IN THAT WHEN
        TRYING TO TURN LEFT AT A LIGHT I EXPECT MY CAR TO
        GO AND NOT STUTTER AND THERE HAVE BEEN MANY
        CLOSE CALLS TO BEING BROADSIDED.

        (f)   Reported on September 6, 2017:

        NHTSA ID Number: 11021758

        Incident Date September 1, 2017
        I PURCHASED THIS VEHICLE, DRIVING ON THE HIGHWAY
        THE TRANSMISSION BLEW OUT, CAR WOULD NOT
        ACCELERATE PASS 40 MILES AN HOUR, ONLY HAD THE
        VEHICLE FOR 7 DAYS!!

        (g)   Reported on October 19, 2017:

        NHTSA ID Number: 11034587
        Incident Date October 19, 2017
        WHILE MAKING A TURN THE CAR STALLED AND WOULD
        NOT ACCELERATE. I PRESSED ON THE GAS AND THE CAR
        WOULD BARELY MOVE. I WAS ABLE TO GET IT OFF THE
        ROAD. I THEN PARKED AND TURNED THE VEHICLE OFF.
        I WAITED A MINUTE OR SO BEFORE STARTING IT. I DID
        TRY TO PUT THE VEHICLE IN DRIVE AND ATTEMPT TO
        DRIVE WITH THE SAME ISSUE. I PUT THE CAR IN PARK
        WHILE LETTING THE ENGINE RUN. WAITED ANOTHER 5
        MINUTES AND ATTEMPTED TO DRIVE THE VEHICLE
        AGAIN. THIS TIME I WAS ABLE TO DRIVE THE VEHICLE,
        HOWEVER I AM CONCERNED THERE IS AN ISSUE. I NO
        LONGER FEEL SAFE WHILE DRIVING THIS VEHICLE. THIS
        HAPPENED IN A MAJOR INTERSECTION

        (h)   Reported on November 8, 2017:

        NHTSA ID Number: 11044480
        Incident Date September 28, 2017
        AFTER DRIVING IN CITY TRAFFIC ALL DAY THE ROGUE


                                    Page 18
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 18 of 60 PageID #: 18
                            CLASS ACTION COMPLAINT
               WOULD NOT MOVE AS I WAS HEADING HOME FOR THE
               DAY. I BOUGHT THE ROGUE NEW IN 2015 AND IN
               OCTOBER 2016 THIS HAPPENED. TOOK TO A DEALERSHIP
               AND WORK WAS DONE. CAR OK UNTIL:

               SEPTEMBER 2017 THE ROGUE WAS SHIFTING LATE AND
               NOT DOWN SHIFTING GOING DOWNHILL. TOOK IT BACK
               TO DEALERSHIP. NISSAN SAID JUST TO DRAIN SOME OF
               THE TRANSMISSION FLUID AND PUT IN NEW
               TRANSMISSION FLUID.



2016 Nissan Rogue

       46.     Below is a sample of complaints, posted on NHTSA’s website, describing

customers’ experiences with the Defect in 2016 Rogue vehicles:6

               (a)   Reported on February 17, 2017:

               NHTSA ID Number: 10955290
               TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. WHILE
               DRIVING 20-40 MPH, THE VEHICLE EXPERIENCED
               MODERATE CONSTANT VIBRATION WITHOUT WARNING.
               THE DEALER DIAGNOSED THAT THE VEHICLE RAN AS
               INTENDED. THE VEHICLE WAS NOT REPAIRED. THE
               MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
               FAILURE       MILEAGE       WAS  APPROXIMATELY
               500....UPDATED 05/17/17 *BF

               (b)   Reported on November 16, 2017:

               NHTSA ID Number: 11046878
               Incident Date October 15, 2016
               EVERYTHING IN THE VEHICLE SHAKES VIOLENTLY. THE
               SEATS AND THE HOOD MOST NOTICEABLY SHAKE. I'VE
               STOPPED BEFORE TO CHECK THAT IT WAS LATCHED OUT
               OF FEAR OF THE HOOD OPENING WHILE I'M DRIVING.
               THE SHAKING IS NOT AS BAD WHEN THE TIRES ARE
               ROTATED BUT IT EVENTUALLY RETURNS WITHIN A FEW
               WEEKS. IT HAS DONE THIS SINCE I PURCHASED IT. THE
               CAR HAS APPROXIMATELY 23,000 MILES ON IT.


       6
           https://www.nhtsa.gov/vehicle/2016/NISSAN/ROGUE/SUV/FWD


                                             Page 19
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 19 of 60 PageID #: 19
                                     CLASS ACTION COMPLAINT
        (c)   Reported on January 16, 2018:

        NHTSA ID Number: 11063166
        Incident Date November 2, 2017
        AS I WAS TRAVELLING ON A MAJOR FREEWAY, MY
        BRAND NEW 2016 NISSAN ROGUE BEGAN TO FEEL LIKE
        IT WAS "JUMPING." AT THAT POINT I NOTICED MY RPMS
        WERE HIGH FOR THE SPEED I WAS GOING. NOT EVEN 30
        SECONDS AFTER, MY CAR COMPLETELY STALLED. I WAS
        IN THE FAST LANE OF THE FREEWAY AND BARELY HAD
        TIME TO REACT. I ENDED UP STUCK ON THE MEDIAN OF
        THE FREEWAY. I ENDED UP HAVING THE CAR TAKEN TO
        THE DEALER DOWN THE ROAD. THEY SAID THEY
        COULDN'T FIND ANYTHING WRONG WITH IT. I REFUSED
        TO DRIVE IT AND BEGAN SEEKING FURTHER HELP
        THROUGH NISSAN CONSUMER AFFAIRS. AFTER NEARLY
        A MONTH, AN ENGINEER FROM NISSAN TOOK 5 MINUTES
        TO LOOK AT IT AND NOTICED THE TRANSMISSION WAS
        SLIPPING. THE PREVIOUS WEEK BEFORE THIS MAJOR
        INCIDENT, THE CAR IS STALLED A FEW BLOCKS FROM
        MY HOME ON A RESIDENTIAL STREET AFTER
        ACCELERATING FROM A COMPLETE STOP. THE
        DEALERSHIP HAD TOLD ME THERE WAS NOTHING
        WRONG WITH IT AND IT WAS SAFE TO DRIVE. NOW HERE
        WE ARE 2 MONTHS LATER, AND IT FEELS AS IF THE
        TRANSMISSION IS SLIPPING AGAIN.

        (d)   Reported on January 19, 2018:

        NHTSA ID Number: 11063774
        Incident Date September 11, 2017
        TL* THE CONTACT LEASED A 2016 NISSAN ROGUE. THE
        DRIVER STATED THAT THE TRANSMISSION FAILED TO
        FUNCTION PROPERLY. AN INDEPENDENT MECHANIC
        DETERMINED THAT THE VEHICLE WAS NOT SAFE TO
        DRIVE AND SUGGESTED THAT IT BE SERVICED BY THE
        DEALER WHO SOLD THE VEHICLE. THE CONTACT
        STATED THAT THE VEHICLE HESITATED AND THE GEARS
        WERE DIFFICULT TO SHIFT. THE VEHICLE WAS TAKEN TO
        THE DEALER (HILLTOP NISSAN, 258 NJ-10, EAST
        HANOVER, NJ 07936, (973) 887-5400) WHERE THE
        TRANSMISSION WAS REPLACED TWICE, BUT INDICATED
        THAT IT NEEDED TO BE REPLACED A THIRD TIME. THE
        DEALER WAS UNCERTAIN IF THEY COULD OFFER A


                                     Page 20
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 20 of 60 PageID #: 20
                            CLASS ACTION COMPLAINT
        LOANER VEHICLE UNTIL THE FAILURE WAS REMEDIED.
        THE MANUFACTURER WAS NOTIFIED OF THE FAILURE.
        THE VIN WAS NOT AVAILABLE. THE APPROXIMATE
        FAILURE MILEAGE WAS 45,000.

        (e)   Reported on March 6, 2018:

        NHTSA ID Number: 11076472
        Incident Date March 1, 2018
        ****
        ALSO, THE VEHICLE SEEMS TO LOOSE POWER DURING
        ACCELERATION WHILE IN MOTION.

        (f)   Reported on April 14, 2018:

        NHTSA ID Number: 11085018
        Incident Date April 12, 2018
        2016 NISSAN ROGUE 2 YEARS OLD, AND TRANSMISSION
        SLIPPED ALREADY. I HAVE QUITE A FEW MILES, BUT
        SPOKE TO MULTIPLE REPAIR MEN WHO HAVE SAID THE
        ROGUE IS KNOWN FOR THAT AND I BOUGHT A LEMON
        CAR. WHEN I DRIVE AND PRESS PEDAL THE CAR HAS NO
        POWER AND RPM KEEPS GOING UP/ DOWN ALSO YOU
        CAN HEAR A WHINING IN THE CAR .

        (g)   Reported on July 11, 2018:

        NHTSA ID Number: 11110737
        Incident Date June 27, 2018
        TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. WHILE
        ACCELERATING, AN ABNORMAL WINDING NOISE WAS
        HEARD. THERE WERE NO WARNING INDICATORS
        ILLUMINATED. THE VEHICLE WAS TAKEN TO THE LOCAL
        DEALER (CAUSEWAY NISSAN, 435 NJ-72, MANAHAWKIN,
        NJ 08050) WHERE IT WAS DIAGNOSED THAT THE
        TRANSMISSION NEEDED TO BE REPLACED. THE
        VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
        WAS NOTIFIED AND OPENED CASE NUMBER: 32050871.
        NO FURTHER ASSISTANCE WAS PROVIDED. THE FAILURE
        MILEAGE WAS 67,000.

        (h)   Reported on August 7, 2018:




                                     Page 21
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 21 of 60 PageID #: 21
                             CLASS ACTION COMPLAINT
        NHTSA ID Number: 11118369
        Incident Date August 7, 2018
        TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. WHILE
        DRIVING 65 MPH, THE TRANSMISSION FAILED. UPON
        DEPRESSING THE ACCELERATOR PEDAL, A LOUD
        DRAGGING NOISE WAS HEARD. THE VEHICLE WAS
        TAKEN TO AN INDEPENDENT MECHANIC WHO
        DIAGNOSED THAT THE CVT WAS FAULTY. A DEALER AND
        THE MANUFACTURER WERE NOT MADE AWARE OF THE
        FAILURE. THE VEHICLE WAS NOT REPAIRED. THE
        FAILURE MILEAGE WAS APPROXIMATELY 69,000.

        (i)   Reported on August 11, 2018:

        NHTSA ID Number: 11119320
        Incident Date August 2, 2018
        MY 2016 NISSAN ROGUE EXPERIENCED AN ABRUPT AND
        TOTAL FAILURE OF THE CVT TRANSMISSION. I WAS NOT
        ABLE TO ACCELERATE AND THE VEHICLE WOULD
        LURCH AND LOSE POWER. THIS ABRUPT FAILURE
        MAKES ME FEEL VERY UNSAFE FOR MYSELF AND MY
        FAMILY THAT RIDES IN THIS CAR, HAD IT STALLED ON
        THE BUSY ST LOUIS MO INTERSTATES WE WOULD HAVE
        BEEN HIT AND POSSIBLY KILLED, LUCKILY I WAS ON A
        BUSY, BUT LESS TRAVELED ROAD AND I WAS ABLE TO
        LIMP THE CAR TO THE DEALERSHIP. MY VEHICLE ONLY
        HAS 41,000 MILES ON IT. ONCE I GOT TO THE
        DEALERSHIP, I INSISTED THAT THEY RIDE WITH ME SO
        THEY KNEW WHAT WAS HAPPENING AND NOT TRY TO
        SAY THAT THEY COULDN'T REPLICATE THE ISSUE WHEN
        DRIVING IT ALONE. THE SERVICE PROFESSIONAL WAS
        VERY UPFRONT AND HONEST WITH ME AND TOLD ME IT
        WAS DEFINITELY THE TRANSMISSION AND NISSAN HAS
        TONS OF THESE ISSUES WITH THEIR VEHICLES. MY CAR
        HAS BEEN IN THE SHOP FOR OVER A WEEK NOW FOR A
        TRANSMISSION REBUILD. HOWEVER, NISSAN IS NOT
        OFFERING AN EXTENDED WARRANTY OR ANYTHING ON
        IT, EVEN THOUGH THEY KNOW THEY ARE FAULTY AND
        DANGEROUS, I WILL ONLY HAVE 20,000 MILES LEFT ON
        MY WARRANTY ONCE I PICK MY CARE UP FROM THE
        DEALERSHIP. NISSAN DOESN'T OFFER LOANER CARS TO
        THOSE WITH WARRANTY WORK THAT NEEDS DONE, WE
        HAVE TO PAY $35 A DAY DUE TO THEIR FAULTY
        VEHICLES, THE LEAST THEY CAN DO IS OFFER LOANER


                                    Page 22
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 22 of 60 PageID #: 22
                            CLASS ACTION COMPLAINT
               VEHICLES FOR WARRANTY WORK! NISSAN NEEDS TO
               HELD ACCOUNTABLE FOR THEIR LEMON VEHICLES AND
               BE REQUIRED TO BUY THEM BACK ON THE FIRST
               TRANSMISSION FAILURE. I NO LONGER FEEL SAFE
               DRIVING THIS CAR, EVEN WITH THE REBUILT
               TRANSMISSION AND I DON'T THINK THAT IT SHOULD BE
               MY RESPONSIBILITY TO TRADE THE CAR IN, ROLL OVER
               THOUSANDS TO ANOTHER VEHICLE LOAN AND PAY
               $1500 OR MORE IN TAXES TO LICENSE AND TITLE
               ANOTHER VEHICLE. NISSAN NEEDS TO TAKE CARE OF
               THIS AND THEY NEED TO BE FINED FOR THEIR
               CONTINUED USE OF FAULTY TRANSMISSIONS AND
               MADE TO BUY BACK FAULTY AND DANGEROUS
               VEHICLES.

               (j)   Reported on November 19, 2018:

               NHTSA ID Number: 11152378
               Incident Date November 10, 2018
               TRANSMISSION FAILURE AT 69450 MILE SOLENOID
               COMPARTMENT B INSIDE TRANSMISSION DEALER SAYS
               TRANSMISSION NEEDS REPLACING CAR OUTSIDE OF
               WARRANTEE FOR POWERTRAIN OF 60000 MILES. CAR
               TRANSMISSION STARTED SLIPPING WHILE ON HIGHWAY
               IN CRUISE CONTROL RPM REVIVING HIGH WITHOUT
               PRESSING THE ACCELARATOR EVENTUALLY STOPPED
               HAD TO TOW TO DEALER.

2017 Nissan Rogue

       47.     Below is a sample of complaints, posted on NHTSA’s website, describing

customers’ experiences with the Defect in 2017 Rogue vehicles:7

               (a)   November 12, 2017:

               NHTSA ID Number: 11045414
               Incident Date August 31, 2017
               THE VEHICLE STARTED SHAKING/VIBRATING HEAVILY
               WHEN SITTING IN TRAFFIC ON A BUSY HIGHWAY JUST
               THREE WEEKS AFTER PURCHASE WITH THE CHECK
               ENGINE LIGHT GOING ON THE SAME DAY. IT CONTINUE
               TO HAVE THUMP/SHAKE/VIBRATION WHEN IDLING
       7
           https://www.nhtsa.gov/vehicle/2017/NISSAN/ROGUE/SUV/FWD


                                             Page 23
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 23 of 60 PageID #: 23
                                     CLASS ACTION COMPLAINT
        (PARKED OR STOP LIGHT) AND GOING AT REDUCED
        SPEEDS (ROLLING OFF THE GAS PEDAL WHEN PARKING
        OR IN HEAVY TRAFFIC) AFTER MULTIPLE VISITS TO THE
        DEALERSHIP. THE VIBRATION SEEMS TO BE ASSOCIATED
        WITH A CONTINUOUS SUDDEN DIP IN THE RPM AS IT
        DIPS AND GOES BACK TO TO WHERE IT WAS. THE
        DEALERSHIP HAS ADJUSTED THE RPM SETTINGS
        MULTIPLE TIMES AND THE ISSUE SHIFTS FROM
        VIBRATION TO THUMPING BUT DOES NOT DISAPPEAR,
        CLEARLY NOT RESOLVING THE ROOT CAUSE.
        CURRENTLY, I'VE OWNED THE VEHICLE FOR 3 MONTHS
        AND BELIEVE THERE WILL BE A RECALL FOR
        SOMETHING IN THE NEAR FUTURE AS A NEW CAR
        SHOULD NOT HAVE THESE SORT OF ISSUES OUT OF THE
        GATE.
        ****

        (b)   Reported on January 26, 2018:

        NHTSA ID Number: 11065221
        Incident Date January 2, 2018
        VEHICLE RANDOMLY ACCELERATES WEIRD. WHEN
        TRYING TO ACCELERATE FROM A STOP SIGN OR TRAFFIC
        LIGHT, IT GOES TO 20 MPH AND HESITATES WITH GAS
        PEDAL PUSHED. THE RPMS REV UP TO 4,000-5,000 RPM,
        BUT THE CAR DOES NOT ACCELERATE BEYOND 20 MPH.
        AFTER ABOUT 10-15 SECONDS, VEHICLE WILL
        ACCELERATE TO NORMAL SPEED. THIS CAUSES ME TO
        SIT IDLE AT TIMES FEARING FOR MY SAFETY. NISSAN
        SERVICE CANNOT GET ANY FAULT CODES TO TRIP OR
        FIGURE OUT WHAT THE PROBLEM IS. THE SERVICE
        MANAGER SAYS IT IS MY SPOUSE AND I'S DRIVING
        HABITS; HOWEVER, THE GENERAL MANAGER AT THE
        DEALERSHIP SAYS IT IS THE TRANSMISSION. NISSAN
        REFUSES TO DO ANYTHING FURTHER WITH THIS AND
        MY SAFETY IS AT RISK BASED ON THE UNKNOWN
        TIMING OF THIS EVENT. DOES NOT HAPPEN AT A
        CERTAIN TIME OF DAY EXCEPT RANDOMLY. NISSAN IS
        AWARE OF ALL OF THE DATES/TIMES/LOCATIONS IT HAS
        HAPPENED SINCE JANUARY 1, 2018.

        (c)   Reported on February 9, 2018:

        NHTSA ID Number: 11071871


                                     Page 24
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 24 of 60 PageID #: 24
                            CLASS ACTION COMPLAINT
               Incident Date January 4, 2018
               WHEN DRIVING BETWEEN 25-40 MIKE PER HOUR THE
               VEHICLE SOUNDS LOUD AS IF THE TRANSMISSION WAS
               STUCK IN THIRD GEAR. THIS IS WHEN DRIVING ON THE
               STREET OR HIGHWAY ONCE YOU PASS 45 MILES I
               CATCHES GEAR AND STOPS.

               (d)   Reported on May 23, 2018:

               NHTSA ID Number: 11097621
               Incident Date April 29, 2018
               TL* THE CONTACT OWNS A 2017 NISSAN ROGUE. WHILE
               DRIVING 40 MPH, THE VEHICLE STALLED WITHOUT
               WARNING.        THE       CONTACT DEPRESSED THE
               ACCELERATOR PEDAL SEVERAL TIMES AND THE
               VEHICLE BEGAN TO DRIVE NORMALLY. THE VEHICLE
               WAS TAKEN TO THE DEALER (ADVANTAGE NISSAN, 939
               OLD COUNTRY RD, WESTBURY, NY 11590) WHERE THE
               CAUSE OF THE FAILURE WAS NOT DETERMINED. IN THE
               INTERIM, THE DEALER OFFERED THE CONTACT A
               LOANER VEHICLE FOR AN UNSPECIFIED PERIOD OF
               TIME. THE MANUFACTURER WAS NOTIFIED. THE
               VEHICLE WAS NOT REPAIRED. THE FAILURE MILEAGE
               WAS 5,000. *TT

               THE CONSUMER STATED THE VEHICLE WAS BOUGHT
               BACK BY THE MANUFACTURER AS A LEMON. *JS

2018 Nissan Rogue

       48.     Below is a sample of complaints, posted on NHTSA’s website, describing

customers’ experiences with the Defect in 2018 Rogue vehicles:8

               (a)   Reported on April 5, 2019:

               NHTSA ID Number: 11193989
               Incident Date March 27, 2019
               TL* THE CONTACT OWNS A 2018 NISSAN ROGUE. WHILE
               DRIVING 35 MPH, THE COLLISION WARNING SENSOR
               ACTIVATED AND AN ABNORMAL POPPING SOUND WAS
               HEARD FROM THE TRANSMISSION. ADDITIONALLY,
               THERE WAS A GRINDING, METAL-ON-METAL SOUND
       8
           https://www.nhtsa.gov/vehicle/2018/NISSAN/ROGUE/SUV/FWD


                                             Page 25
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 25 of 60 PageID #: 25
                                     CLASS ACTION COMPLAINT
        COMING FROM THE TRANSMISSION. THE VEHICLE WAS
        TAKEN TO TAYLOR'S AUTO MAX (LOCATED AT 4100 10TH
        AVE S, GREAT FALLS, MT 59405, (406) 727-0340) TO BE
        DIAGNOSED AND THE CONTACT WAS INFORMED THAT
        THE TRANSMISSION OPERATED AS INTENDED. THE
        DEALER ADJUSTED THE COLLISION WARNING SENSORS.
        THE MANUFACTURER WAS CONTACTED AND OFFERED
        TO BUY BACK THE VEHICLE. THE OFFER WAS
        RESCINDED AFTER THE BETTER BUSINESS BUREAU WAS
        CONTACTED. THE APPROXIMATE FAILURE MILEAGE
        WAS 1,945. *TR

        (b)   Reported on October 24, 2018:

        NHTSA ID Number: 11142386
        Incident Date October 24, 2018
        WHILE DRIVING ON A STAIGHT ROADWAY THE VEHICLE
        STARTED TO SHAKE AND AN ALARM SOUNDED AND A
        RED BOX WITH A YELLOW TRIANGLE APPEARED ON THE
        DISPLAY AND THE CAR BEGAN TO SLOW DOWN AS IF TO
        AVOID A CRASH OR SOMETHING IN THE ROADWAY.
        THERE WAS NOTHING IN THE ROADWAY, NO CARS, NO
        DEER, NO PEOPLE. LUCKILY THERE WAS NO ONE BEHIND
        ME EITHER. I WAS SHOCKED THAT HIS HAPPENED UNTIL
        I READ THAT THIS IS HAPPENING WITH A LOT OF
        ROGUE'S FROM 2018 MODEL YEAR. CONTACTED NISSAN
        AND WAS TOLD TO CALL THE DEARLERSHIP.
        DEALERSHIP SAID TO BRING IT IN FOR AN INSPECTION.
        THE INCIDENT LASTED ABOUT 20 SECONDS AND THEN
        THE CAR RESUMED NORMAL FUNCTION.

        (c)   Reported on May 7, 2019:

        NHTSA ID Number: 11205940
        Incident Date April 30, 2019
        TWICE WHILE DRIVING AT 35 MPH THE CAR ATTEMPTED
        TO SHIFT GEARS BUT INSTEAD STALLED IN BETWEEN
        GEARS, CAUSING THE CAR TO SLOW DOWN ALMOST TO
        A STOP. GAS PEDAL WOULD NOT WORK. HAD TO PULL
        OVER TO KEEP FROM BEING HIT BY TRAFFIC. I READ
        ABOUT THIS HAPPENING WITH OTHER YEAR ROGUES
        WITH CVT TRANSMISSION. THERE NEEDS TO BE A
        RECALL AND REPAIR. DEALER WANTS TO CHARGE $125
        FOR A DIAGNOSIS. MY CAR HAS LESS THAN 40K MILES. I


                                    Page 26
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 26 of 60 PageID #: 26
                            CLASS ACTION COMPLAINT
        HAVE OWNED IT FOR 2 MONTHS.

        (d)    Reported on July 18, 2019:

        NHTSA ID Number: 11233128
        Incident Date July 18, 2019
        TRANSMISSION WENT OUT AT 46,000 MILES WHILE AT A
        STOP LIGHT

        (e)    Reported on July 22, 2019:

        NHTSA ID Number: 11233881
        Incident Date October 1, 2018
        1. WHEN I STOP THE CAR IN FRONT OF A RED TRAFFIC
        LIGHT SIGNAL OR GET STUCK IN TRAFFIC AND THE
        LEVER IN POSITION "D" MY BACK FEELS VIBRATION. I
        SEE THE PASSENGER SEAT SWINGING. I PUT MY HAND
        ON THE HEADREST AND FEEL THE VIBRATION.

        2. WHEN I KEEP THE SPEED OF 30 ... 35 MPH I FEEL THE
        VIBRATION ON THE STEERING WHEEL, I HEAR THE HUM
        FROM THE TRANSMISSION, THE REAR-VIEW MIRROR
        HAS AN OSCILLATION.

        3. WHEN I DRIVE A CAR ON THE ROAD, THE WHEEL
        CROSSES A PIT OR KNOB, THE RIGHT REAR SEAT SHAKES
        NOISILY.

        4. WHEN I DRIVE CAR 65 MPH AND PUSH BRAKE PEDAL
        GENTLY I FEEL PULSE BEATING ON STEERING WHEEL,
        BODY, SEATS.

        ****

        (f)    Reported on December 16, 2019:

        NHTSA ID Number: 11289396
        Incident Date May 8, 2019
        BOUGHT A NEW 2018 ROGUE SV ON 5/8/19 & HAVE HAD
        CONTINUOUS & UNFIXED PROBLEMS WITH IT. WITH 165
        MILES ON THE CAR, I TOOK THIS ROGUE TO THE LEBRUN
        DEALERSHIP IN AUBURN, NY TO CORRECT 2 PROBLEMS:
        1 WAS THE "REPEATED AND VERY NOTICEABLE
        VIBRATIONS IN THE STEERING WHEEL & BODY OF THE


                                      Page 27
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 27 of 60 PageID #: 27
                              CLASS ACTION COMPLAINT
        CAR." AND OTHER ELECTRICAL PROBLEMS.

        BROUGHT THE ROGUE BACK TO LEBRUN 5 MORE TIMES
        TO GET THESE NOTICEABLE VIBRATIONS CORRECTED.
        BOTH THE OWNER & NISSAN FACTORY REP.DROVE THE
        CAR AND BOTH AGREED THAT I HAD VIBRATIONS IN THE
        STEERING WHEEL, ETC.

        WHY? THEIR ANSWERS WERE: "IT HAS SOMETHING TO
        DO WITH THE TRANSMISSION."

        IF NISSAN KNOWS WHAT THE PROBLEM IS, WHY ARE
        THEY CONTINUING TO SELL THESE CARS WITH A
        KNOWN ENGINEERING DESIGNED-IN DEFECT?

        I ASKED FOR MY MONEY BACK BUT LEBRUN WON'T
        BECAUSE HE DIDN'T BUILD THE CAR. AND NISSAN?
        THEY TOO REFUSED & HONOR THEIR WARRANTIES AND
        PROMISES.

        I FIND THAT THE DEALERSHIP OWNER, NISSAN & THE
        FACTORY REP. TO BE CORRUPT AND UNETHICAL IN
        REFUSING TO LIVE UP TO THEIR PUBLISHED
        WARRANTIES AND PROMISES.

        THE FACT THAT NISSAN & LEBRUN HAVE KNOWN
        ABOUT THESE SEVERE VIBRATION PROBLEMS FOR
        YEARS & THE FACTORY REP. HAD "DETERMINED MY
        VEHICLE WAS OPERATING AS DESIGNED" IS UNTRUE.
        NISSAN HAS REFUSED TO FIX THIS ENGINEERING
        DESIGNED-IN FLAW IS TRULY UNACCEPTABLE &
        BORDERS ON THE CRIMINAL, ESPECIALLY FOR THE
        FACT THAT THEY'RE STILL THERE IN THE 2019 AND 2020
        ROGUE MODELS. I DROVE A 2020 ROGUE WITH THE
        OWNER AND THE VIBRATIONS ARE STILL THERE. . . .

        (g)   Reported on January 14, 2020:

        NHTSA ID Number: 11299173
        Incident Date January 1, 2020
        TRANSMISSION CONSTANTLY JERKS. IT IS CONSTANTLY
        FEELING LIKE IT IS FIGHTING ITSELF GOING DOWN THE
        ROAD. MECHANICS HAVE TEST DRIVEN IT AND CAN'T
        FEEL IT SOMETIMES OR CAN'T DIAGNOSE THE


                                     Page 28
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 28 of 60 PageID #: 28
                            CLASS ACTION COMPLAINT
               PROBLEM. BEEN THIS WAY SINCE I PURCHASES THE
               CAR. I BOUGHT IT WITH 42 MILES ON THE ODOMETER.

2019 Nissan Rogue
       49.     Below is a sample of complaints, posted on NHTSA’s website, describing

customers’ experiences with the Defect in 2019 Rogue vehicles:9

               (a)   Reported on September 26, 2019:

               NHTSA ID Number: 11258440
               Incident Date September 20, 2019
               I PURCHASED A NISSAN ROGUE SV AWD ON JULY 17,2019.
               WHILE DRIVING BETWEEN 10-20 MPH I NOTICED THE
               CAR WOULD SPORADICALLY DECIDE NOT TO
               ACCELERATE AT ALL . I WOULD FLOOR THE GAS AND
               THE RPM GAUGE WOULD NOT REGISTER NOR WOULD
               THE CAR ACCELERATE . THIS ALSO OCCURRED WHILE
               COASTING THROUGH EZ PASS TOLLS ON THE GARDEN
               STATE PARKWAY! IMAGINE BEING IN THE LEFT OR
               MIDDLE LANE AND UNABLE TO ACCELERATE ON
               HIGHWAYS FROM 20 MPH ! IT ALSO OCCURRED WHILE
               PULLING        ONTO       HIGHWAYS AND  DRIVING
               ROUNDABOUTS . NO LIGHTS ON DASHBOARD INDICATE
               WHAT WAS GOING ON . I CALLED NISSAN ON
               SEPTEMBER 20,2019 AND TOOK THE EARLIEST APPT
               SEPTEMBER 23,2019. I WAS FIRST TOLD THAT AFTER
               THEY DRIVE MY CAR TEN MILES THEY COULDN’T
               REPLICATE WHAT OCCURRED SO I COULD TAKE IT HOME
               . I REFUSED AND SAID THAT WAS UNACCEPTABLE AS
               THE CAR WAS DANGEROUS. I TOLD THEM TO KEEP IT
               AND FIND OUT WHAT WAS WRONG. THEY CALLED LATE
               THAT AFTERNOON AND SAID THEY FOUND I NEEDED A
               STOP LAMP SWITCH . I WAS TOLD THAT THE CAR
               “THOUGHT” I WAS BRAKING AND WOULD NOT LET ME
               ACCELERATE. I SAID THAT’S DANGEROUS AND
               OUTRAGEOUS! THEY SAID THE LAME SWITCH HAD
               INTERMITTENT INTERNAL FAILURE . WHEN I ASKED (
               AFTER RESEARCHING IT) THAT THECAR MIGHT NEED TO
               BE REPROGRAMMED? THEY SAID NO . MY CAR IS BRAND
               NEW AND UNDER WARRANTY. THIS SITUATION SHOULD
               NEVER OCCUR IT CAN CAUSE SERIOUS INJURIES TO ALL

       9
           https://www.nhtsa.gov/vehicle/2019/NISSAN/ROGUE/SUV/FWD


                                             Page 29
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 29 of 60 PageID #: 29
                                     CLASS ACTION COMPLAINT
              . PLEASE ISSUE A RECALL REGARDING THIS ! THE CAR
              WAS GIVENBACK TO ME ON SEPTEMBER 25.2019. I’M
              WORRIED ABOUT MY SAFETY WHILE DRIVING IT .

              (b)    Reported on March 8, 2020:

              NHTSA ID Number: 11316869
              Incident Date June 19, 2019
              MY CAR'S TRANSMISSION ON MY 2019 NISSAN ROGUE SV
              AWD HAS BEEN SLIPPING FROM THE MOMENT I
              RECEIVED IT IN LATE MAY, 2019. ON 6/19/2019, I BROUGHT
              MY CAR TO THE DEALERSHIP TO REPORT THE PROBLEM.
              SINCE THEN I'VE BROUGHT IN MY CAR FOR REPAIRS ON
              10/15/19, 10/18/19, 1/30/20, 2/15/20, 2/20/20, AND 3/7/20. TO
              NO AVAIL BECAUSE I'VE BEEN REPEATEDLY TOLD THAT
              THE "CODES" ARE NORMAL. ON 1/30/20, THE
              TRANSMISSION CONTROL BOX WAS REPLACED BUT MY
              CAR CONTINUES TO HAVE TROUBLE ACCELERATING,
              SPECIFICALLY IT REVS HIGH, BUT DOES NOT
              RESPOND/ACCELERATE AS EXPECTED. THIS SITUATION
              CONTINUES TO ENDANGER ME AND OTHERS ON THE
              ROAD. TO DATE, MY CAR ONLY HAS 8K MILES.

       B.     Customer Complaints on Third-Party Websites

       50.    Consumers similarly complained about the defect on various online forums.

2014 Rogue

       51.    Owners of 2014 Rogue vehicles posted on CarComplaints.com under the

subheading “Transmission Failed” as follows:

              (a)    On January 20, 2016:

              Our 2014 Nissan Rogue has 25000 miles. We bought it two years
              ago. The transmission failed and was replaced with a new one. I
              literally drove the car directly to the dealership and it died on the
              spot. It kept shaking and sputtering. They then said the struts were
              bad. How is that possible on a new car? The struts were then
              replaced and we still had shaking. The steering wheel became
              tighter and the front alignment went out of whack. We took it back,
              at which time, they said there was a recall on the fuel pump. So
              they replaced that. Now I have to take the car back again because
              it still has a strong vibration. Should this be happening to a new car
              with 25,000 miles on it? The dealership does not care and just says


                                               Page 30
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 30 of 60 PageID #: 30
                                      CLASS ACTION COMPLAINT
           bring it back. The mechanics are trying but keep saying "no codes"
           even though you can feel the car is not right. I am only asking to
           have the car that I originally paid $26, 000 dollars for....is that too
           much to ask? Is Nissan just pumping out cars with no regard for
           the consumer. I should have bought a Ford!!

           (b)    On February 15, 2017, another poster wrote:

           CVT tranny by Nissan are crap. Just died with just over 40K,
           Apparently its a common problem. I would never buy a used one.

           (c)    On August 1, 2017, another poster wrote:

           Took the dealership over a month to repair, the car stopped shifting
           and would all of a sudden lunge forward. I was coming back from
           upstate with kids in the car. This could have turned out VERY
           badly. The car was brought to the dealership prior for a clunky
           trans, they said there was no issue - until there was NO Trans.

     52.   Owners of 2014 Rogue vehicles on CarComplaints.com under the subheading

“ENGINE REVVED TO 5 THOUSAND RPM” posted as follows:

           (a)    On March 12, 2014:

           @ highway speeds the motor will rev to five or six thousand rpm.
           At like quarter throttle or so you need to keep playing with the
           throttle and finally she'll come down to a normal rpm.

           (b)    On July 27, 2015, another poster wrote:

           This car has revved up to 5 RPM or higher on its own while driving
           on the freeway. Had to put it in Neutral and back to drive. Several
           times since 07/2015. Now the car has slipped gears several times
           and recently had an accident when the car was in drive and actually
           went backwards.

           (c)    On April 2, 2017, another poster wrote:

           I noticed the accelerator was a little bit stuck during traffic. When
           I took the highway the transmission didn't switch (like driving gear
           1) and acceleration went to 4. Pulled out, switched gears, it didn't
           fix the problem. Pulled out again, turned off car, waited a few
           minutes and then it worked. I was in Boston in a Sunday evening


                                            Page 31
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 31 of 60 PageID #: 31
                                   CLASS ACTION COMPLAINT
             with no mechanic or near gas station in the highway with a 3 hours
             trip ahead. Pretty scary.

      53.    Owners of 2014 Rogue vehicles posted on CarComplaints.com under the

subheading “MOST ANNOYING SHAKE WHEN PUT IN DRIVE” as follows:

      54.    On January 1, 2015:

             When driving at slow rpm engine make loud sound and vibration.
             It's my second Rogue and both disappoint me. Never buy Nissan.
             I had 2012 Rogue and now I have 2014 Rogue. Wanted to give a
             second chance to Nissan. I will never buy Nissan and I tell all my
             friends and family not to buy.

      55.    On May 13, 2014 another poster wrote:

             Whenever the car is put into any gear it has this annoying shake,
             anything in the cup holders will vibrate.

2015 Rogue

      56.    Owners of 2015 Rogue vehicles posted on CarComplaints.com under the

subheading “CVT TRANSMISSION FAILURE” as follows:

             (a)    On May 9, 2019:

             I bought a 2015 Nissan Rogue in March 2015. At 33,000 miles I
             was required to replace the CVT transmission - under warranty.
             Today 3 years down the road with 108,100 miles on it, I'm required
             to do the same! Not under warranty - costing me $4200 to replace
             in Massachusetts? One question : WTF?

             (b)    On April 18, 2020, another poster wrote:

             CVT Failed in the middle of the road with no warning - with
             children in the car

      57.    Owners of 2015 Rogue vehicles posted on CarComplaints.com under the

subheading “’STUTTERS’ WHILE SHIFTING” as follows:

             (a)    On August 13, 2015:




                                            Page 32
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 32 of 60 PageID #: 32
                                   CLASS ACTION COMPLAINT
            08/14/2015 starting yesterday when ever I take off from a complete
            stop before it switches to 2nd gear my vehicle starts "stuttering"
            like it is going to die before it switches gears. I do have the new
            CVT but it has never done this before. This car is not even a year
            old, hoping to get this resolved.

            (b)    On June 15, 2016, another poster wrote:

            i called the dealership and they said it's common, that it occurs
            when it gets hot. Not to worry and that I could bring it in, but it
            would cost $135 to even diagnose. I shouldn't have listened. This
            was the first new car I have ever bought. I put my trust in this
            company and now I'm feeling this trust was misplaced and
            betrayed by the company.

            (c)    On April 17, 2020, another poster wrote:

            Stuttered while driving normally, I am very careful in my driving
            however this problem was very apparent to other passengers and I
            ended up having to pull over because of how violent it was jolting

      58.   Owners of 2015 Rogue vehicles posted on CarComplaints.com under the

subheading “VIBRATIONS” as follows:

            (a)    On January 1, 2015:

            The transmission stutters / vibrates at low RPM. Sometimes, when
            accelerating from a stop, the engine feels like it would sputter and
            die -- luckily that hasn't happen yet but it certainly feels that way.

      59.   Very annoying. I expected more from a modern CVT.

            (a)    On July 15, 2015, another poster wrote:

            Dealer did not believe the car issues with my first complaint. I had
            to make videos in order for them to believe me. They made me
            come back with videos and they finally decided to test it. They
            found the problem and they replaced the transmission. I don't know
            if it was new or used. The job was done with only 7500 miles. The
            car still has issues when goes up hills. It's not strong enough
            anymore. It feels like I have an old car. It makes rattling noises
            when goes up hill and you can feel when it changes gears.




                                             Page 33
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 33 of 60 PageID #: 33
                                    CLASS ACTION COMPLAINT
2016 Rogue

      60.    Owners of 2016 Rogue vehicles posted on CarComplaints.com under the

subheading “TRANSMISSION FAILURE” as follows:

      61.    On December 11, 2019:

             I have this car since it was new but one day just after 90000km the
             transmission started acting up. The car was driving in higher rpm
             and started shaking like crazy. Took to dealership they told the
             transmission was bad and needed to be replaced. My car was still
             under power train warranty so it’s was completely free. It took
             them like 4 days to replace the transmission.

      62.    On April 25, 2019:

             Wife drove vehicle to doctors appointment, upon return had a hard
             jolt and seen rpms raise. When I came home she told me about it.
             I drove the vehicle to store (7 miles one way). One hard jolt when
             going up a hill at 50 mph and seen rpms go from 2100 to 3500.
             Continued on with no problem. When returning home on same hill,
             hard jolt, rpm raised again. Kept accelerator in same position, rpms
             came down. It started pulling hill, once again hard jolt rpms raised
             and check engine light came on. Continued to home.

             Upon arrival at home, put a generic code reader on vehicle. PO841.
             Looked up code. Many possible issues for code referenced to take
             to dealer. Towed vehicle to dealer, dropped off, by 11:00 a,m, as
             requested by dealership. Diagnosed as transmission failure, need
             rebuild. Covered under 60,000 mile warranty.

             One week and 1 day later pick vehicle up. Asked about warranty
             on rebuilt trans. Told 12 months 12,000 miles whichever comes
             first. Also told manufacturer warranty was longer by 200 miles
             (60,000). At this point have very little confidence in a vehicle
             which fails under 100,000 miles, whether engine, trans. or
             suspension especially with the cost of purchase. May have to look
             back into gear/fluid transmission as well as something that has
             higher vehicle manufacturer warranty which tells me they have
             better confidence in their product.

             When leaving dealership noticed a sign recommending trans.
             service at 30,000 miles-Manufacturer service manual recommends
             trans. service at 60,000. Could it be dealerships are aware of failure


                                              Page 34
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 34 of 60 PageID #: 34
                                     CLASS ACTION COMPLAINT
            prior to 60,000 therefore recommend at 30,000? Having a hard
            time grasping concept of this failure since I am very on top of the
            maint. on my vehicles since I am a mechanic. Leaves me with a
            bad taste for newer vehicles.

      63.   Owners of 2016 Rogue vehicles posted on CarComplaints.com under the

subheading “TRANSMISSION SLIPS” as follows:

            (a)    On June 11, 2016:

            OK SO I PURCHASED A NISSAN ROGUE 2016 AFTER TEST
            DRIVING IT FOR ABOUT 1 WEEK AND LOVED IT! WHEN I
            FIRST DROVE IT OFF THE DEALER. I LOVED IT AND IT
            WAS VERY VERY SMOOTH! ROUGHLY AFTER ABOUT 4K
            MILES OR SO I REALIZED THAT IT STARTED TO HAVE A
            TRANSMISSION SLIP OR IT WOULD LAG IT TO PICK UP
            SPEED! MY CAR NOW HAS 32K MILES AND DURING ALL
            THAT TIME I HAVE TAKEN IT TO THE DEALER ABOUT 7
            TIMES. ON THE 6TH TIME THEY BROUGHT THE
            REPRESENTATIVE OF NISSAN CALIFORNIA TO TEST
            DRIVE THE CAR. HE MENTIONED TO ME THAT HE HAS
            BEEN WORKING WITH NISSAN FOR ABOUT 20 YEARS.
            WELL BASICALLY HE GAVE ME SO MUCH BULLSHIT
            ABOUT THE CAR NOT HAVING ANY GEARS AND THAT ITS
            MEANT TO DO THAT OR WHATEVER! ALL 7 TIMES THEY
            TOLD ME THE SAME THING! I THINK THEY SEE ME AS A
            26 YEAR OLD THAT DOESN'T KNOW ANYTHING ABOUT
            CARS OR THEY THINK I WILL SAY "OKAY" TO
            EVERYTHING THEY TELL ME! WRONG!!!! I SPOKE WITH
            CONSUMER AFFAIRS(WHICH THEY COMPLETELY SUCK)
            AND TOLD THEM MY SITUATION. THEY TOLD
            UNFORTUNATELY THEY WILL NOT REPURCHASE THE
            CAR FOR ME BECAUSE EVERYTHING IS "NORMAL". I
            TOLD THEM "LOOK I HAVE A WIFE AND A DAUGHTER, IF
            ANYTHING HAPPENS TO THEM BECAUSE OF THE
            TRANSMISSION SLIP AND LACK OF POWER I WILL BE
            COMING AFTER YOU GUYS" THE AGENT TOLD ME "YOU
            ARE FREE TO DO WHATEVER YOU WANT SIR". SO I GOT A
            LEMON LAW ATTORNEY AND TOLD THEM THE
            SITUATION AND THEY TOOK MY CASE! I SENT THEM
            EVERYTHING THEY NEEDED INCLUDING VIDEOS OF THE
            RPM'S AND SPEEDOMETER. THIS WAS BACK IN JULY AND
            NOW NOVEMBER THEY GAVE ME THE GREAT NEWS
            THAT NISSAN WILL BE REPURCHASING THE CAR FROM


                                           Page 35
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 35 of 60 PageID #: 35
                                   CLASS ACTION COMPLAINT
            ME. NEVER GIVE UP ON SOMETHING THAT COST A LOT
            OF MONEY, MY PAYMENTS ARE $500 A MONTH!!!!
            PLEASE, I HIGHLY ENCOURAGE PEOPLE TO SEEK LEGAL
            HELP AFTER 4 ATTEMPTS OF TAKING YOUR VEHICLE TO
            THE DEALER AND THEY DON'T DO ANYTHING! NISSAN
            IS BY FAR THE WORST CAR MANUFACTURER!

            (b)    On December 8, 2016, another poster wrote:

            New car, 3,500 miles. Left Michigan to drive to Phoenix. In Texas,
            had problem with the car not accelerating properly. Gas pedal
            floored, Rpm raising, going slower by the foot. Would not
            accelerate up hill. Transmission started slipping. Stopped at a
            hotel. Next day the car was fine until I hit mountains again. Same
            problem, didn't want to head down the mountains at night in a car
            I didn't trust. Stopped for the night. Next day, problem was even
            worse going up the mountains. Got to Phoenix, Nissan dealer on
            Monday the 12th. They gave us a loaner, all day didn't find a
            problem. They kept it overnight. No problem found. Really?

            Thank God I found this site! Same problem in previous years,
            transmission overheating. This car now has 5,600 miles on it! . . .

            (c)    On July 24, 2017, another poster wrote:

            I Brought a brand new car from Nissan. The first time was January
            I got a Green 2016 Rogue. It kept having problems, they put me in
            a Blue rogue in March 2016. This one had a few problems,. Last
            week I was almost killed, the transmission just stopped in the
            middle of the highway I 95 N, I also had a passenger with me. We
            were traumatized. I took the car to Nissan. The mechanic says its
            the transmission, and told his coworker this is the 3rd on that
            transmission was gone in a new car. I want out of this Lease. I
            haven't drove the car since its at Nissan. They called me and said
            it was fixed. I advised them They sold me a lemon. I do not want
            that car, It is very dangerous and I don't feel safe with it. . . .

      64.   Owners of 2016 Rogue vehicles posted on CarComplaints.com under the

subheading “VIBRATIONS” as follows:

            (a)    On June 10, 2016:

            After trying to fix vibration in transmission the car now vibrates


                                           Page 36
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 36 of 60 PageID #: 36
                                   CLASS ACTION COMPLAINT
        when stopped in traffic. Take it out of D to N and it stops. Has to
        be part of the CVT transmission

        (b)    The same poster updated on February 28, 2017:

        A lot of people are having this same problem. Keep taking your
        Rogue back, keep all your records and call Nissan International.
        After about 6 months they bought my Rogue back. I got every
        penny back I had in it. My trade in all 6 months of payments. KEEP
        COMPLAINING AND KEEP YOUR ALL RECORDS.

        (c)    On November 7, 2016, another poster wrote:

        I feel like Nissan is not taking this as serious as they should. It's a
        bad vibration. I drove another one and it did vibrate also.

        (d)    On December 30, 2016, another poster wrote:

        Purchased 2016 Rogue SV with 82 miles. That evening noticed
        significant vibration in steering wheel and gas pedal. Returned to
        dealer and spoke with service manager. He indicated it as normal
        for this vehicle. When I stated that was not acceptable he said there
        was nothing he could do. The Sales manager and Dealership owner
        refused to do anything stating it is a manufacturing problem and to
        contact Nissan Corporate. I asked if they had any other complaints
        about the vibration which the vehemently denied. Really?!

        I did file complaint with Nissan and they took down all the
        information. I was told someone would get back to me before the
        end of the following business day. Never heard called several
        times, left messages, On the 4th call I finally reached someone only
        to be told Nissan has not indicated this as an issue and normal
        operation for the Rogue. I went to an independent mechanic. After
        driving he identified there was significant vibration when
        accelerating between 20 to 40 MPH and said he believed it was a
        CVT issue and not aware of a solution. He told me he would never
        tolerate this in a brand new car and would never own one.

        I can't believe I will be paying for this car for a number of years. I
        would trade it in now but already checked and I'd would lose an
        outrageous amount of money. It has less than 200 miles. Last time
        I purchase Nissan. I Have owned a number of new and used cars
        in all price ranges, NEVER drove one so inadequate.



                                         Page 37
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 37 of 60 PageID #: 37
                                CLASS ACTION COMPLAINT
2017 Rogue

      65.    Owners of 2017 Rogue vehicles posed on CarComplaints.com as follows:

             (a)    On January 17, 2017:

             This car has Grinding-Vibration in steering wheel, floor boards and
             front seats. I cannot stand to ride in car. I've had it back 3 times to
             2 different dealers Both said if a V-6 motor was in front of the CVT
             transmission there would be no problem Nissan knows this but
             know one advised me when purchasing my Rogue . I contacted
             NissanConsumerAffairs . No Help they say Rogue is Functioning
             as Designed. It's nothing but a Liars Club , one lie to cover the
             other but guys in shop tell you whats real about CVT trans, no good
             behind 4-cylinder cars . I've had since 1/14/17 got 1,568 on a car
             you can ride in. Buyer Beware! Mine rides worse each day . The
             car is Junk to me. I'm 64 and with a car I can't stand to drive or ride
             in. Me and wife are 'sickened' by Nissan's response. So come ride
             with me and see before you buy. I'll save you a lot of Grief
             !!!!!!!!!!!

             (b)    The same poster wrote an update on May 5, 2017:

             Nissan changed motor mounts(insulator-engine-2)
             replaced (torque rod assy.)-2
             replaced steering colum
             No Change!!!!!!!!!!

             (c)    The same poster wrote an update on Jan 2, 2018:

             After 2 hearings at BBB Orlando, Nissan admitted Rouges made
             in South Korea have the problem ,but still says car functioning as
             designed vibration is my problem most people do not complain.
             Car got worse 4767.0 miles last week traded in .Thank god no one
             test drove it loss was minimal. Feel bad for who ever ends up with
             it .

             (d)    On April 22, 2019, another poster wrote:

             We've been having issues with front E braking system. On the way
             to dealer engine stayed at 3k on interstate started jerking, losing
             power, symptoms were sporadic, dealer said nothing wrong. Took
             back 4 times, eventually the trans gave out and threw code, boom.
             Took 2 months to get trans replaced, nissan cvt parts on back order


                                              Page 38
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 38 of 60 PageID #: 38
                                     CLASS ACTION COMPLAINT
              from the problem vertic trans. The same problem is gonna happen,
              trans cooling is insufficient. Put in neutral while sitting in traffic
              for long periods of time, this is when the trans overheats

              (e)    On February 10, 2021, another poster wrote:

              Purchased a 2017 Rogue in December 2020 after having a 2014
              rogue that had already had one transmission replaced and failed
              just to have another have to be replaced at 30k miles and just barely
              within warranty. I was told the newer model Rogues had fewer
              issues the transmissions etc etc so decided to give it a try again.
              Worst decision ever! By mid February 2021 this 2017 is showing
              the same signs as my previous 2014 Rogue. Took it to the Nissan
              dealer they hooked it up to diagnostic machine and stated it showed
              no codes indicating the transmission is slipping despite a service
              tech test driving it and admitting it was not shifting/accelerating
              properly. Tried to trade it in to get out from under yet another sh*t
              Nissan CVT a transmission and the Pensacola, FL dealership
              refused stating I’d have to put down $5k (coincidently also the cost
              of another transmission ) but they said it was because of course I’m
              upside down on the loan I took out. Called Nissan consumer care
              and filed my second claim with them for the 2017 Rogue and was
              told that since the dealership found no codes that I would not
              qualify for any buy back options. What was the dealership “fix?”
              “Installing” new “updates” to see if it improves anything. Do not
              waste you’re money on ANY Nissan CVT vehicle. They run like
              complete trash and Nissan isn’t fixing anything just replacing them
              every 30-40k miles and not being held accountable at all for their
              crappy business ethic. Worst choice I ever made! Nissan makes
              sh*t CVT transmissions on ALL models not just the sedans!

2018 Rogue

        66.   A 2018 Rogue vehicle owner posted on CarComplaints.com on September 13,

2018:

              My 2016 Nissan Rogue SV just blew out it's CVT at 43,000 miles.
              Repair covered under warranty. Total cost for the replacement was
              $3440. Also, a year ago my Rogue had the popular driver's seat
              assembly problem. The entire thing was replaced at the cost of
              $1250. Thankfully that repair made it under the warranty as well.
              That's close to $5000 in repairs on a car that's 2 1/2 years old. I'm
              not sure what happened, but Nissan's are junk now. Avoid Nissan,
              at least the ones with the CVTs, at all costs.


                                               Page 39
   Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 39 of 60 PageID #: 39
                                      CLASS ACTION COMPLAINT
              Nissan Had Superior and Exclusive Knowledge of the CVT Defect
       67.     Nissan had superior and exclusive knowledge of the CVT Defect and knew or

should have known that the defect was not known or reasonably discoverable by Plaintiff and Class

Members before they purchased or leased the Class Vehicles.

       68.     Plaintiff is informed and believes and based thereon alleges that before Plaintiff

purchased his Class Vehicle, and since 2013, Nissan knew about the CVT Defect through sources
in its exclusive and/or superior knowledge, including pre-release testing data, early consumer

complaints to Nissan and its dealers who are their agents for vehicle repairs, testing conducted in

response to those complaints, high failure rates and replacement part sales data, consumer

complaints to NHTSA (which Nissan monitors), by developing technical service bulletins in an

effort to address the CVT Defect, and through other aggregate data from Nissan dealers about the

problem.

       69.     Nissan is experienced in the design and manufacture of consumer vehicles. As an

experienced manufacturer, Nissan conducts tests, including pre-sale durability testing, on

incoming components, including the Xtronic CVT, to verify the parts are free from defect and align

with Nissan’s specifications.10 Thus, Nissan knew or should have known the CVT was defective

and prone to put drivers in a dangerous position due to the inherent risk of the defect.

       70.     Additionally, on information and belief, Nissan knew of the impact of this defect

from the sheer number of reports received from dealerships. Nissan’s customer relations

department, which interacts with individual dealerships to identify potential common defects, has

received numerous reports regarding the defect, which led to the release of the TSBs. Nissan’s

customer relations department also collects and analyzes field data including, but not limited to,

repair requests made at dealerships, technical reports prepared by engineers who have reviewed

10
  Akweli Parker, How Car Testing Works, HOWSTUFFWORKS.COM,
http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-testing.htm
(“The idea behind car testing is that it allows manufactures to work out all the kinks and
potential problems of a model before it goes into full production.”) (last viewed September 11,
2017).



                                                Page 40
     Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 40 of 60 PageID #: 40
                                       CLASS ACTION COMPLAINT
vehicles for which warranty coverage is being requested, parts sales reports, and warranty claims

data.

        71.     Nissan’s warranty department similarly analyzes and collects data submitted by its

dealerships in order to identify trends in its vehicles. It is Nissan’s policy that when a repair is

made under warranty the dealership must provide Nissan with detailed documentation of the

problem and the fix employed to correct it. Dealerships have an incentive to provide detailed

information to Nissan, because they will be reimbursed for any repairs if the justification is

sufficiently detailed.

        72.     In fact, James (“Jim”) Blenkarn, Nissan’s Senior Manger, Systems Quality

Improvement, has publicly confirmed Plaintiff’s allegations. Mr. Blenkarn, in response to a

question “On how Nissan monitors quality after a vehicle is launched” stated:

                 “For the first six months, sometimes longer, of every new product,
                we have a team that focuses strictly on the product and examines
                every claim that comes in for that vehicle model. Our engineers
                have to target reporting something if it is a 0.5 incident rate. That’s
                our threshold.”11

        73.     Nissan quietly issues notifications to its dealerships – but not consumers – in the

form of its TSBs. Through TSBs, Nissan provides directions to its authorized dealerships for how

to respond to customer complaints and requests for repairs.

        74.     On March 12, 2015, Nissan issued TSB NTB15-013, applicable to 2013- 2014

Pathfinder and 2013-2014 Altima vehicles entitled “Nissan; Procedure to Clean CVT Transmission

Fluid Coolers.” The bulletin noted,

                IMPORTANT: Metal debris and friction material may become
                trapped in the radiator, cooling hoses, bypass valve or external
                CVT fluid cooler. This debris can contaminate the newly serviced
                transmission, control valve or torque converter. In severe cases this

        11
         “5 Minutes with… Jim Blenkarn, senior manager, systems quality improvement,
Nissan North America” Richard Truett, April 16, 2018 Automotive News.
http://www.autonews.com/article/20180416/RETAIL05/180419990/5-minutes-with-jim-
blenkarn-senior-manager-systems-quality


                                                 Page 41
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 41 of 60 PageID #: 41
                                        CLASS ACTION COMPLAINT
               debris can block or restrict flow and may cause damage to the
               newly serviced CVT. Original bulletin published.

It then directed, “When a CVT, control valve, or torque converter replacement is necessary for

one of the Applied Vehicles, the CVT transmission fluid coolers (radiator based fluid cooler and

external auxiliary cooler if present) must be flushed.” On April 7, 2016, this TSB was superseded
by NTB15-013b, which added 2014-2016 Rogue vehicles to the list of applied vehicles. Nissan

thereafter revised the TSB three more times, with the currently operative iteration being NTB15-

013e, issued on October 31, 2019.

       75.     On October 7, 2015, Nissan issued TSB NTB15-083 for 2014-2016 Rogue

vehicles, among other vehicles. The TSB was issued to address customer complaints of “a

transmission judder (shake, shudder, single or multiple bumps or vibration).” The repair procedure

provided was a reprogramming of the TCM.

       76.     On January 25, 2016, Nissan issued TSB NTB15-102 for 2013-2015 Altima

vehicles to address “[a] whine or grind type noise heard during acceleration and/or constant

highway speeds. The repair procedure provided was to replace the gear kit, the oil pump kit, and

the control valve followed by a flush of the CVT cooler and assembly, or in other conditions to

replace the CVT. TSB NTB15-102 was superseded twice, with the currently operative iteration

being NTB15-102b issued March 28, 2019 and expanded to include 2013-2017 Altimas as well as

2014-2017 Rogue vehicles.

       77.     On April 1, 2016, Nissan issued TSB NTB15-084b for 2014-2016 Rogue vehicles,

among other vehicles. This TSB, entitled “2013-2016 ALTIMA AND 2014-2016 ROGUE; CVT

JUDDER AND DTC P17F0 OR P17F1 STORED” directed service technicians to replace either

the valve body or the CVT assembly when a “customer reports a transmission judder (shake,

shudder, single or multiple bumps or vibration).” On information and belief, the problem persisted

and Service Bulletin NTB15-084b was superseded on April 18, 2017 with TSB NTB15-084c and

again superseded on August 29, 2017 with TSB NTB15-084d. Meanwhile, on November 14, 2016

Nissan had also issued TSB NTB16-110 for 2015-2016 Altima vehicles when Diagnostic Trouble


                                               Page 42
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 42 of 60 PageID #: 42
                                      CLASS ACTION COMPLAINT
Code (DTC) P0776 was stored, which TSB provided the instructions for specific internal repairs

of the RE0F10D CVT, instead of replacing a complete assembly. After 6 revisions from February

9, 2017 to November 2, 2017, on December 19, 2018, Nissan issued TSB NTB16-110g, which

combined the issues in the previous NTB16-110 variations as well as NTB15-084d. was entitled

“2013-2017 ALTIMA AND 2014-2016 ROGUE; 4 CYLINDER WITH DTC P0776 AND/OR

JUDDER WITH P17F0 OR P17F1 STORED” and included updated directions to replace either

the valve body or the CVT assembly when a “customer reports a transmission judder (shake,

shudder, single or multiple bumps or vibration).” However, this TSB was again limited and

inadequate, as shown by Nissan’s requiring 6 additional revisions to the TSB (NTB16-110h-

NTB16-110m) from March 13, 2018 to October 1, 2019.

       78.     On January 23, 2017, Nissan issued TSB NTB16-121a for 2014-2016 Rogue

vehicles, among other vehicles. This TSB is entitled “Voluntary Service Campaign 2013-2016

Altima and 2014-2016 Rogue; TCM Reprogramming.” The TSB was intended to reprogram the

Transmission Control Module to address customer complaints with the CVT.

       79.     On April 11, 2017, Nissan issued TSB NTB15-087a for 2014-2016 Rogue vehicles,

among other vehicles. This TSB was entitled “CVT With 4 Cylinder Engine Valve Body

Replacement With Confirmed DTC.” The repair procedure listed on the TSB is a replacement of

the CVT valve body assembly with a new one. On information and belief, the same repair
procedure was issued for the other Nissan vehicles equipped with continuously variable

transmission, on or before June of 2015, and identified as NTB15-037. NTB15-037 was

superseded multiple times, with the currently operative iteration being NTB15-037d issued

October 11, 2017.

       80.     On September 28, 2018, Nissan issued TSB NTB10-029d, applicable to 2014-2018

Rogues, 2014-2015 Rogue Selects, 2017-2018 Rogue Hybrids, and 2017-2018 Rogue Sport

vehicles, among other vehicles. The TSB directed service technicians to replace the Electric

Controlled Coupling for the rear final drive for vehicles where “[t]here is a vibration or judder

feeling from the rear of the vehicle during the following conditions:


                                               Page 43
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 43 of 60 PageID #: 43
                                      CLASS ACTION COMPLAINT
             •   when making turns

             •   on dry roads

             •   at low speeds (under 40 MPH)”

       81.       On March 25, 2020, Nissan issued TSB NTB17-003a, applicable to 2014-2020

Rogues, 2017-2019 Rogue Hybrids, and 2017-2020 Rogue Sport vehicles, among other vehicles.

This TSB was issued to address “FLUID LEAK CAUSED BY TRANSFER ASSEMBLY RIGHT

SIDE DRIVE SHAFT SEAL.” This TSB directed service technicians to reseal the transfer

assembly.

       82.       On information and believe, each TSB issued by Nissan was approved by

managers, directors, and/or executives at Nissan. Therefore, on information and belief, Nissan’s

managers, directors, and/or executives knew, or should have known, about the CVT Defect, but

refused to disclose the CVT Defect to prospective purchaser and owners, and/or actively concealed

the CVT Defect.

       83.       The existence of the CVT Defect is a material fact that a reasonable consumer

would consider when deciding whether to purchase or lease a Class Vehicle. Had Plaintiff and

other Class Members known that the Class Vehicles were equipped with transmissions subject to

premature failure, they would have paid less for the Class Vehicles or would not have purchased

or leased them.

       84.       Reasonable consumers, like Plaintiff, reasonably expect that a vehicle’s

transmission is safe, will function in a manner that will not pose a safety risk, and is free from

defects. Plaintiff and Class Members further reasonably expect that Nissan will not sell or lease

vehicles with known safety defects, such as the CVT Defect, and will disclose any such defects to

its consumers when it learns of them. They did not expect Nissan to fail to disclose the CVT Defect

to them and to continually deny it.

                         Nissan Has Actively Concealed the CVT Defect
       85.       Despite its knowledge of the CVT Defect in the Class Vehicles, Nissan actively




                                                 Page 44
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 44 of 60 PageID #: 44
                                      CLASS ACTION COMPLAINT
concealed the existence and nature of the defect from Plaintiff and Class Members. Specifically,

Nissan failed to disclose or actively concealed at and after the time of purchase, lease, or repair:

               (a)      all known material defects or material nonconformity of the Class Vehicles,

                        including the defects pertaining to the CVT;

               (b)      that the Class Vehicles, including the CVT, were not in good in working

                        order, were defective, and were not fit for their intended purposes; and

               (c)      that the Class Vehicles and the CVT were defective, despite the fact that

                        Nissan learned of such defects as early as 2013.

       86.     When consumers present their Class Vehicles to an authorized Nissan dealer for

CVT repairs, rather than repair the problem under warranty, Nissan dealers either inform

consumers that their vehicles are functioning properly or conduct repairs that merely mask the

CVT Defect.

       87.     Nissan has caused Plaintiff and Class Members to expend money and/or time at its

dealerships to diagnose, repair or replace the Class Vehicles’ CVT and/or related components,

despite Nissan’s knowledge of the CVT Defect.

                       Nissan Has Unjustly Retained a Substantial Benefit
       88.      On information and belief, Plaintiff alleges that Nissan unlawfully failed to

disclose the alleged defect to induce them and other putative Class Members to purchase or lease

the Class Vehicles.

       89.     Plaintiff alleges further that Nissan thus engaged in deceptive acts or practices

pertaining to all transactions involving the Class Vehicles, including Plaintiff’s.

       90.     As discussed above, therefore, Plaintiff alleges that Nissan unlawfully induced

them to purchase their respective Class Vehicles by concealing a material fact (the defective CVT)

and that they would have paid less for the Class Vehicles, or not purchased them at all, had they

known of the defect.

       91.     Accordingly, Nissan’s ill-gotten gains, benefits accrued in the form of increased




                                                 Page 45
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 45 of 60 PageID #: 45
                                        CLASS ACTION COMPLAINT
sales and profits resulting from the material omissions that did - and likely will continue to -

deceive consumers, should be disgorged.

                               CLASS ACTION ALLEGATIONS
       92.     Plaintiff brings this lawsuit as a class action on behalf of himself and all others

similarly situated as members of the proposed Class pursuant to Federal Rules of Civil Procedure

23(a) and 23(b)(3). This action satisfies the numerosity, commonality, typicality, adequacy,

predominance, and superiority requirements of those provisions.

       93.     The Class and Subclass are defined as:

               Class: All individuals in the United States who purchased or
               leased any 2014-2020 Nissan Rogue vehicle equipped with an
               Xtronic CVT (the “Nationwide Class” or “Class”).
               New York Subclass: All members of the Nationwide Class who
               purchased or leased their Class Vehicles in the State of New York.

       94.     Excluded from the Class and Subclass are: (1) Nissan, any entity or division in

which Nissan has a controlling interest, and their legal representatives, officers, directors, assigns,

and successors; (2) the Judge to whom this case is assigned and the Judge’s staff; (3) any Judge

sitting in the presiding state and/or federal court system who may hear an appeal of any judgment

entered; and (4) those persons who have suffered personal injuries as a result of the facts alleged

herein. Plaintiff reserves the right to amend the Class and Subclass definitions if discovery and

further investigation reveal that the Class and Subclass should be expanded or otherwise modified.

       95.     Numerosity: Although the exact number of Class Members is uncertain and can

only be ascertained through appropriate discovery, the number is great enough such that joinder is

impracticable. The disposition of the claims of these Class Members in a single action will provide

substantial benefits to all parties and to the Court. The Class Members are readily identifiable

from information and records in Nissan’s possession, custody, or control, as well as from records

kept by the Department of Motor Vehicles.

       96.     Typicality: Plaintiff’s claims are typical of the claims of the Class in that Plaintiff,



                                                 Page 46
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 46 of 60 PageID #: 46
                                        CLASS ACTION COMPLAINT
like all Class Members, purchased or leased a Class Vehicle designed, manufactured, and

distributed by Nissan. The representative Plaintiff, like all Class Members, has been damaged by

Nissan’s misconduct in that he has incurred or will incur the cost of repairing or replacing the

defective CVT and/or its components. Furthermore, the factual bases of Nissan’s misconduct are

common to all Class Members and represent a common thread resulting in injury to the Class.

       97.    Commonality: There are numerous questions of law and fact common to Plaintiff

and the Class that predominate over any question affecting Class Members individually. These

common legal and factual issues include the following:

              (a)     Whether Class Vehicles suffer from defects relating to the CVT;

              (b)     Whether the defects relating to the CVT constitute an unreasonable safety

                      risk;

              (c)     Whether Nissan knows about the defects pertaining to the CVT and, if so,

                      how long Nissan has known of the defect;

              (d)     Whether the defective nature of the CVT constitutes a material fact;

              (e)     Whether Nissan has a duty to disclose the defective nature of the CVT to

                      Plaintiff and Class Members;

              (f)     Whether Plaintiff and the other Class Members are entitled to equitable

                      relief, including a preliminary and/or permanent injunction;

              (g)     Whether Nissan knew or reasonably should have known of the defects

                      pertaining to the CVT before it sold and leased Class Vehicles to Class

                      Members;

              (h)     Whether Nissan should be declared financially responsible for notifying the

                      Class Members of problems with the Class Vehicles and for the costs and

                      expenses of repairing and replacing the defective CVT and/or its

                      components;

              (i)     Whether Nissan is obligated to inform Class Members of their right to seek

                      reimbursement for having paid to diagnose, repair, or replace their defective


                                               Page 47
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 47 of 60 PageID #: 47
                                      CLASS ACTION COMPLAINT
                       CVT and/or its components;

               (j)     Whether Nissan breached the implied warranty of merchantability pursuant

                       to the Magnuson-Moss Act;

               (k)     Whether Nissan breached the implied warranty of merchantability under

                       New York law;

               (l)     Whether Nissan breached express warranties pursuant to the Magnuson-

                       Moss Act;

               (m)     Whether Nissan breached express warranties under New York law;

               (n)     Whether Nissan violated N.Y. Gen. Bus. Law §§ 349, 350;

               (o)     Whether Nissan is liable for fraudulent omission;

               (p)     Whether Nissan was unjustly enriched.

       98.     Adequate Representation: Plaintiff will fairly and adequately protect the interests

of the Class Members. Plaintiff has retained attorneys experienced in the prosecution of class

actions, including consumer and product defect class actions involving cars, and they intend to

prosecute this action vigorously.

       99.     Predominance and Superiority: Plaintiff and Class Members have all suffered and

will continue to suffer harm and damages as a result of Nissan’s unlawful and wrongful conduct.

A class action is superior to other available methods for the fair and efficient adjudication of the
controversy. Absent a class action, most Class Members would likely find the cost of litigating

their claims prohibitively high and would therefore have no effective remedy. Because of the

relatively small size of the individual Class Members’ claims, it is likely that only a few Class

Members could afford to seek legal redress for Nissan’s misconduct. Absent a class action, Class

Members will continue to incur damages, and Nissan’s misconduct will continue without remedy

or relief. Class treatment of common questions of law and fact would also be a superior method

to multiple individual actions or piecemeal litigation in that it will conserve the resources of the

courts and the litigants and promote consistency and efficiency of adjudication.




                                                Page 48
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 48 of 60 PageID #: 48
                                       CLASS ACTION COMPLAINT
                             FIRST CAUSE OF ACTION
   (Breach of Express and Implied Warranty under the Magnuson-Moss Warranty Act,
                               15 U.S.C. §§ 2303 et seq.)
       100.     Plaintiff, individually and on behalf of the Class or, in the alternative, for the New

York Subclass, hereby incorporates the allegations in paragraphs 1 through 86 as though fully set

forth herein.

       101.     Plaintiff asserts this cause of action individually and on behalf of the Class or, in

the alternative, for the New York Subclass.
       102.     The Class Vehicles are a “consumer product” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(1).

       103.     Plaintiff and Class Members are “consumers” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(3).

       104.     Nissan is a “supplier” and “warrantor” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(4)-(5).

       105.     Every Class Vehicle is backed by a New Vehicle Limited Warranty (“Warranty”).

Nissan’s Warranty covers any repairs needed to correct defects in materials or workmanship of

covered parts. The basic coverage period lasts 36 months or 36,000 miles, whichever comes first,

and the powertrain coverage lasts 60 months or 60,000 miles, whichever comes first. The

powertrain coverage specifically applies to the engine, transmission and transaxle, drivetrain, and

restraint system. Nissan explicitly extended the Warranty to all purchasers, lessees, and subsequent

purchasers and lessees of Class Vehicles throughout the United States. The Warranty assured

consumers that Nissan would repair any defect in materials or workmanship under normal use.

       106.     On information and belief, Nissan breached the express warranties by purporting

to repair the transmission and its component parts by replacing the defective or damaged

transmission components with the same defective components and/or instituting temporary fixes,

on information and belief, to ensure that the CVT Defect manifests outside of the Class Vehicles’

express warranty period.

       107.     Plaintiff gave Nissan notice of its breach by presenting his vehicle to a Nissan


                                                 Page 49
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 49 of 60 PageID #: 49
                                        CLASS ACTION COMPLAINT
dealership for repairs that were not made. Plaintiff also gave notice to Nissan by letter dated

December 8, 2020.

       108.    However, Plaintiff was not required to notify Nissan of the breach and/or was not

required to do so because affording Nissan a reasonable opportunity to cure its breach of written

warranty would have been futile. Nissan was also on notice of the defect from the complaints and

service requests it received from Class Members, from repairs and/or replacements of the

transmission or a component thereof, and through other internal sources.

       109.    Additionally, Nissan breached the express warranty by performing illusory repairs.

Rather than repairing the Class Vehicles pursuant to the express warranty, Nissan falsely informed

class members that there was no problem with their vehicle, performed ineffective software

flashes, or replaced defective components in the CVT with equally defective components, without

actually repairing the vehicles.

       110.    Moreover, Nissan impliedly warranted that the Class Vehicles were of

merchantable quality and fit for use. This implied warranty included, among other things: (i) a

warranty that the Class Vehicles and their CVT were manufactured, supplied, distributed, and/or

sold by Nissan would provide safe and reliable transportation; and (ii) a warranty that the Class

Vehicles and their CVT would be fit for their intended use while the Class Vehicles were being

operated.

       111.    Contrary to the applicable implied warranties, the Class Vehicles and their CVTs at

the time of sale and thereafter were not fit for their ordinary and intended purpose of providing

Plaintiff and Class Members with reliable, durable, and safe transportation. Instead, the Class

Vehicles are defective, including the defective design of their CVT.

       112.    Nissan’s breach of express and implied warranties has deprived Plaintiff and Class

Members of the benefit of their bargain.

       113.    The amount in controversy of Plaintiff’s individual claims meets or exceeds the

sum or value of $25. In addition, the amount in controversy meets or exceeds the sum or value of

$50,000 (exclusive of interests and costs) computed on the basis of all claims to be determined in


                                               Page 50
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 50 of 60 PageID #: 50
                                      CLASS ACTION COMPLAINT
this suit.

        114.    Nissan has been afforded a reasonable opportunity to cure its breaches, including

when Plaintiff and Class Members brought their vehicles in for diagnoses and repair of the CVT.

        115.    As a direct and proximate cause of Nissan’s breach of express and implied

warranties, Plaintiff and Class Members sustained damages and other losses in an amount to be

determined at trial. Nissan’s conduct damaged Plaintiff and Class Members, who are entitled to

recover actual damages, consequential damages, specific performance, diminution in value, costs,

attorneys’ fees, and/or other relief as appropriate.

        116.    As a result of Nissan’s violations of the Magnuson-Moss Warranty Act as alleged

herein, Plaintiff and Class Members have incurred damages.

                               SECOND CAUSE OF ACTION
                                (Breach of Express Warranty)
      On behalf of the Class, or Alternatively, the New York Subclass and their Named
                                       Representative
        117.    Plaintiff, individually and on behalf of the Class or, in the alternative, for the New

York Subclass, hereby incorporates the allegations in paragraphs 1 through 86 as though fully set

forth herein.

        118.    Plaintiff asserts this cause of action individually and on behalf of the Class or, in

the alternative, for the New York Subclass.

        119.    Each Class Vehicle sold by Nissan included an express Warranty that covered, in

part, the transmission and warranted that it would repair or replace any defects in materials and

workmanship in the Class Vehicles.

        120.    Nissan provided all purchasers and lessees of the Class Vehicles with a written

Warranty that “begins on the date the vehicle is delivered to the first retail buyer or put into use,

whichever is earlier.” Under the Warranty’s Powertrain Coverage, Nissan expressly warranted that

the Warranty “covers any repairs needed to correct defects in materials or workmanship.” The

Warranty’s Powertrain Coverage covers the vehicles for 60 months or 60,000 miles, whichever

comes first. Nissan promised to cover listed powertrain components under its Warranty, including


                                                 Page 51
     Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 51 of 60 PageID #: 51
                                        CLASS ACTION COMPLAINT
the transmission components such as the “[t]ransmission and [t]ransaxle [c]ase and all internal

parts, torque converter and converter housing, automatic transmission control module, transfer

case and all internal parts, seals and gaskets, clutch cover, A/T cooler, and electronic transmission

controls.”

        121.    Nissan maintains a full-time Quality Engineer for “Total Customer Satisfaction,” at

its headquarters near Nashville, Tennessee, whose responsibilities include analysis of field data

(warranty, JD Power, IQS, etc.) to identify priority issues to be addressed, report quality results

and action plans to executive management, perform static and dynamic evaluations of vehicle

quality, and incorporate feedback from current model quality into the new product development

process. The Quality Engineer reports to the Office of the Overseas Chief Quality Engineer

(OCQE).

        122.    In addition, Nissan maintains a full-time Quality Process Engineer at its

headquarters near Nashville, Tennessee whose responsibilities are to analyze warranty data and

reduce warranty claims and develop and present solutions to field concerns in formal reviews with

executive management.

        123.    Through its personnel, whose responsibilities include monitoring defects, analyzing

warranty and field data, and reporting findings to executive management, as well as through its

highly developed internal information and reporting systems, Defendant has been made aware of

the defective CVT for years, but failed to notify Plaintiff and members of the proposed Class and

Subclass during the warranty period and failed to repair the defect free of charge.

        124.    Plaintiff also gave notice to Nissan of their vehicles’ defect through its dealer and

agent and through its customer service division, and gave Nissan a chance to repair the defect

under the express warranty. Nissan was also on notice of the defect by virtue of the NHTSA and

other complaints set forth herein, as well as its internal investigation of the defect in Class Vehicles

as early as 2013.

        125.    Nissan breached its warranties by offering for sale and selling defective vehicles

that were by construction defective and unsafe and refusing to recognize or permanently repair the


                                                  Page 52
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 52 of 60 PageID #: 52
                                        CLASS ACTION COMPLAINT
defect, thereby subjecting the occupants of the Class Vehicles purchased or leased to damages and

risks of loss and injury.

        126.    Nissan’s warranty to repair the Class Vehicles fails in its essential purpose because

the contractual remedy is insufficient to make Plaintiff, the Class, and the Subclass whole because

Nissan has been unable to repair the defect or has refused to replace the transmission with a

different, functional transmission. As Nissan’s Technical Service Bulletins demonstrate, Nissan is

incapable of repairing the defect, despite repeated attempts to do so.

        127.    Accordingly, Plaintiff, the Class, and the Subclass are not limited to the limited

warranty of “repair” and Plaintiff, the Class, and the Subclass seek all remedies allowed by law.

        128.    Plaintiff and the Class or, in the alternative, the New York Subclass, seek full

compensatory damages allowable by law, attorneys’ fees, costs, punitive damages, restitution, the

repair or replacement of all Class Vehicles, the refund of money paid to own or lease all class, and

appropriate equitable relief including injunctive relief, a declaratory judgment, and a court order

enjoining Nissan’s wrongful acts and practices, and any other relief to which Plaintiff and the Class

or the New York Subclass may be entitled.

                                THIRD CAUSE OF ACTION
                     (Breach of Implied Warranty of Merchantability)
      On behalf of the Class, or Alternatively, the New York Subclass and their Named
                                       Representative
        129.    Plaintiff, individually and on behalf of the Class or, in the alternative, for the New

York Subclass, hereby incorporates the allegations in paragraphs 1 through 86 as though fully set

forth herein.

        130.    Plaintiff asserts this cause of action individually and on behalf of the Class or, in

the alternative, for the New York Subclass.

        131.    Nissan impliedly warranted that the Class Vehicles, which it designed,

manufactured, sold, or leased to Plaintiff and the members of the Class or, in the alternative, the

New York Subclass, were merchantable, fit and safe for their ordinary use, not otherwise injurious

to consumers, and equipped with adequate safety warnings.


                                                 Page 53
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 53 of 60 PageID #: 53
                                        CLASS ACTION COMPLAINT
       132.     Because the Class Vehicles are equipped with a defective transmission system, the

vehicles purchased or leased and used by Plaintiff and the members of the Class and the New York

Subclass are unsafe, unfit for their ordinary use when sold, and not merchantable. Nissan breached

the implied warranty of merchantability, as stated in the Uniform Commercial Code, by selling or

leasing Class Vehicles to Plaintiff and the members of the Class and the New York Subclass.

       133.     Plaintiff and the members of the Class and the New York Subclass seek full

compensatory damages allowable by law, attorneys’ fees, costs, punitive damages, restitution, the

repair or replacement of all Class Vehicles, the refund of money paid to own or lease all Class

Vehicles, and appropriate equitable relief including injunctive relief, a declaratory judgment, and

a court order enjoining Nissan’s wrongful acts and practices and any other relief to which Plaintiff

and the members of the Class or, in the alternative, the New York Subclass may be entitled.

                                FOURTH CAUSE OF ACTION
                 Violations of the New York Deceptive Acts and Practices Act
                                N.Y. Gen. Bus. Law §§ 349, 350
                      On Behalf of Plaintiff and the New York Subclass
       134.     Plaintiff, individually and on behalf of the Class or, in the alternative, for the New

York Subclass, hereby incorporates the allegations in paragraphs 1 through 86 as though fully set

forth herein.
       135.     Plaintiff asserts this cause of action individually and on behalf of the New York
Subclass Members.
       136.     Plaintiff and New York Subclass members are “persons” within the meaning of the

New York General Business Law (“GBL”). N.Y. Gen. Bus. Law § 349(h).

       137.     Nissan is a “person, firm, corporation or association or agent or employee thereof”

within the meaning of the GBL. N.Y. Gen. Bus. Law § 349(b).

       138.     Nissan’s conduct as alleged herein occurred in “the conduct of business, trade or

commerce” within the meaning of GBL section 350.

       139.     Under GBL section 349, “[d]eceptive acts or practices in the conduct of any

business, trade or commerce” are unlawful.


                                                 Page 54
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 54 of 60 PageID #: 54
                                        CLASS ACTION COMPLAINT
       140.    Section 350 also makes unlawful “[f]alse advertising in the conduct of any business,

trade or commerce[.]” False advertising includes “advertising, including labeling, of a commodity

… if such advertising is misleading in a material respect,” taking into account “the extent to which

the advertising fails to reveal facts material in the light of … representations [made] with respect

to the commodity….” N.Y. Gen. Bus. Law § 350-a.
       141.    Nissan sold and/or leased the Class Vehicles knowingly concealing that they
contained the alleged CVT Defect.
       142.    Nissan’s practices, acts, policies and course of conduct violated GBL §§ 349 and
350 in that:
               (a)     At the time of sale, Nissan knowingly misrepresented and intentionally

                       omitted and concealed material information regarding the Class Vehicles by

                       failing to disclose to Plaintiff and New York Subclass Members the known

                       defects in the transmissions and the known risks associated therewith.

               (b)     Thereafter, Nissan failed to disclose the defects to Plaintiff and the New

                       York Subclass Members, either through warnings or recall notices, and/or

                       actively concealed from them the fact that the Class Vehicles’ transmissions

                       were defective, despite the fact that the company knew of such defects: (1)

                       at the time of manufacturing, during pre-market testing; (2) at the point
                       where NHTSA began to record complaints about the defect in June 2014;

                       or, at the latest, (3) from its own Technical Service Bulletins dating back to

                       March 2015.

               (c)     Nissan forced Plaintiff and the New York Subclass Members to expend

                       sums of money at its dealerships to repair and/or replace the defective

                       transmissions, despite the fact that Nissan had prior knowledge of the

                       defects at the time of purchase.

               (d)     Additionally, Nissan, in administering the Warranty, engaged in materially

                       misleading deceptive acts and practices by replacing failing transmissions


                                                Page 55
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 55 of 60 PageID #: 55
                                       CLASS ACTION COMPLAINT
                       with equally defective units and denying the existence of and refusing to

                       repair the widely known problems with the transmissions without a

                       particular code appearing in the vehicles’ computers.

               (e)     Furthermore, Nissan engaged in materially misleading and deceptive acts

                       by continuing to sell the Class Vehicles to the consuming public and to

                       represent that these vehicles were in good working order, merchantable, and

                       not defective, despite Nissan’s knowledge that the vehicles would not

                       perform as intended, represented, and warranted and that the above

                       described defects would cause purchasers to incur significant out-of-pocket

                       costs and expenses.

       143.    The aforementioned conduct is and was deceptive and false and constitutes an

unconscionable, unfair, and deceptive act or practice in that Nissan has, through knowing,

intentional, and material omissions, concealed the true, defective nature of the transmissions in

Nissan Rogues.

       144.    By making these misrepresentations of fact and/or material omissions to

prospective customers while knowing such representations to be false, Nissan has misrepresented

and/or knowingly and intentionally concealed material facts and breached its duty not to do so.

       145.    Nissan’s misrepresentations of fact and/or material omissions caused injury and

actual damages to Plaintiff and the New York Subclass members.

       146.    Members of the public were deceived by Nissan’s failure to disclose and could not

discover the defect themselves before suffering their injuries. As a direct and proximate result of

these unconscionable, unfair, and deceptive acts or practices Plaintiff and the New York Subclass

members have been damaged as alleged herein, and are entitled to recover actual damages to the

extent permitted by law, including class action rules, in an amount to be proven at trial.

       147.    Plaintiff and the New York Subclass members seek restitution of the substantial

sums of money they expended to replace their Nissan Rogues’ defective transmissions, which

Nissan knew about prior to the sale of the Class Vehicles and further seek statutory damages or


                                                Page 56
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 56 of 60 PageID #: 56
                                       CLASS ACTION COMPLAINT
actual damages, whichever is greater for their consumer-related injuries.

        148.    Plaintiff and the New York Subclass members also seek appropriate equitable relief,

including an order requiring Nissan to adequately disclose and remediate the transmission defect

and an order enjoining Nissan from incorporating the defective transmissions into its vehicles in

the future.

                                  FIFTH CAUSE OF ACTION
                                    (For Unjust Enrichment)
        149.    Plaintiff, individually and on behalf of the Class or, in the alternative, for the New

York Subclass, hereby incorporates the allegations in paragraphs 1 through 90 as though fully set

forth herein.

        150.    Plaintiff asserts this cause of action individually and on behalf of the Class or, in

the alternative, for the New York Subclass.

        151.    As a direct and proximate result of Nissan’s failure to disclose known defects,

Nissan has profited through the sale and lease of the Class Vehicles. Although these vehicles are

purchased through Nissan’s agents, the money from the vehicle sales flows directly back to Nissan.

        152.    Additionally, as a direct and proximate result of Nissan’s failure to disclose known

defects in the Class Vehicles, Plaintiff and Class Members have vehicles that require repeated,

high-cost repairs that can and therefore have conferred an unjust substantial benefit upon Nissan.

        153.    Nissan has been unjustly enriched due to the known defects in the Class Vehicles

through the use money paid that earned interest or otherwise added to Nissan’s profits when said

money should have remained with Plaintiff and Class Members.

        154.    As a result of the Nissan’s unjust enrichment, Plaintiff and Class Members have

suffered damages.

                             SIXTH CAUSE OF ACTION
         (Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. and Fed. R. Civ. P. 57)
        155.    Plaintiff, individually and on behalf of the Class or, in the alternative, for the New

York Subclass, hereby incorporates the allegations in paragraphs 1 through 90 as though fully set



                                                 Page 57
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 57 of 60 PageID #: 57
                                        CLASS ACTION COMPLAINT
forth herein.

       156.     Plaintiff asserts this cause of action individually and on behalf of the Class or, in

the alternative, for the New York Subclass.

       157.     Declaratory relief is intended to minimize “the danger of avoidable loss and

unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 2751 (3d ed. 1998).

       158.     There is an actual controversy between Nissan and Plaintiff concerning whether the

Vehicles’ defect creates an unreasonable safety hazard.

       159.     Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.”

       160.     Despite long knowing the nature of the Vehicles’ defect and its likelihood of placing

Plaintiff and the members of the Class and New York Subclass and the public at risk of grave

injury, Nissan refuses to publicly acknowledge the Vehicles’ dangerous defect. Instead, Nissan has

unsuccessfully attempted to remediate the defect without advising its consumers and other

members of the public of the defect.

       161.     Accordingly, based on Nissan’s failure to act, Plaintiff seeks a declaration that the

Vehicles are defective, as alleged herein. The defective nature of the Vehicles is material and

requires disclosure to all persons who own them.
       162.     The declaratory relief requested herein will generate common answers that will

settle the controversy related to the alleged defective nature of the Vehicles and the reasons for

their repeated failure. There is an economy to resolving these issues as they have the potential to

eliminate the need for continued and repeated litigation.

                                      RELIEF REQUESTED
       163.     Plaintiff, individually and all others similarly situated, request the Court to enter

judgment against Nissan, as follows:

                (a)    An order certifying the proposed Class and Subclass, designating Plaintiff



                                                 Page 58
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 58 of 60 PageID #: 58
                                        CLASS ACTION COMPLAINT
              as named representative of the Class, and designating the undersigned as

              Class Counsel;

        (b)   A declaration that Nissan is financially responsible for notifying all Class

              Members about the defective nature of the CVT, including the need for

              periodic maintenance;

        (c)   An order enjoining Nissan from further deceptive distribution, sales, and

              lease practices with respect to Class Vehicles; compelling Nissan to issue a

              voluntary recall for the Class Vehicles pursuant to. 49 U.S.C. § 30118(a);

              compelling Nissan to remove, repair, and/or replace the Class Vehicles’

              defective CVT and/or its components with suitable alternative product(s)

              that do not contain the defects alleged herein; enjoining Nissan from selling

              the Class Vehicles with the misleading information; and/or compelling

              Nissan to reform its warranty, in a manner deemed to be appropriate by the

              Court, to cover the injury alleged and to notify all Class Members that such

              warranty has been reformed;

        (d)   An award to Plaintiff and the Class for compensatory, exemplary, and

              statutory damages, including interest, in an amount to be proven at trial;

        (e)   Any and all remedies provided pursuant to the Magnuson-Moss Warranty

              Act;

        (f)   A declaration that Nissan must disgorge, for the benefit of the Class, all or

              part of the ill-gotten profits it received from the sale or lease of its Class

              Vehicles or make full restitution to Plaintiff and Class Members;

        (g)   An award of attorneys’ fees and costs, as allowed by law;

        (h)   An award of pre-judgment and post-judgment interest, as provided by law;

        (i)   Leave to amend the Complaint to conform to the evidence produced at trial;

              and

        (j)   Such other relief as may be appropriate under the circumstances.


                                       Page 59
Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 59 of 60 PageID #: 59
                               CLASS ACTION COMPLAINT
                                  DEMAND FOR JURY TRIAL


       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of

any and all issues in this action so triable.


Dated: March 17, 2021

                                                Respectfully submitted,


                                                /s/ Caroline Ramsey Taylor, Esq.
                                                WHITFIELD BRYSON LLP
                                                518 Monroe Street
                                                Nashville, TN 37208
                                                Telephone: (615) 921-6500
                                                Facsimile: (615) 921-6501
                                                caroline@whitfieldbryson.com

                                                Lawrence Deutsch*
                                                Jeffrey L. Osterwise*
                                                Amey J. Park*
                                                BERGER MONTAGUE PC
                                                1818 Market Street, Suite 3600
                                                Philadelphia, PA 19103
                                                Tel.: (215) 875-3000
                                                Fax: (215) 875-4604
                                                ldeutsch@bm.net
                                                josterwise@bm.net
                                                apark@bm.net

                                                Attorneys for Plaintiff and the Class and the Subclass

                                                *Motion for pro hac vice admission forthcoming




                                                  Page 60
    Case 3:21-cv-00232 Document 1 Filed 03/17/21 Page 60 of 60 PageID #: 60
                                        CLASS ACTION COMPLAINT
